
 
Exhibit 10.1
 


Execution Version


--------------------------------------------------------------------------------





ASSET PURCHASE AGREEMENT

by and

between

THE BANCORP BANK

and

MILLENNIUM TRUST COMPANY, LLC,

dated as of July 10, 2018













--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
   
Section 1.1
Definitions
1
 
ARTICLE II
SALE AND PURCHASE
   
Section 2.1
Sale and Purchase of the Acquired Assets
10
Section 2.2
Excluded Assets
10
Section 2.3
Assumed Liabilities
11
Section 2.4
Excluded Liabilities
11
Section 2.5
Purchase Price
12
Section 2.6
Refunds and Remittances
12
Section 2.7
The Closing.
12
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Section 3.1
Organization and Related Matters
14
Section 3.2
Authority; No Violation.
14
Section 3.3
Consents and Approvals
15
Section 3.4
Absence of Changes or Events
15
Section 3.5
Material Contracts.
16
Section 3.6
No Broker
18
Section 3.7
Legal Proceedings
18
Section 3.8
Compliance with Applicable Law; Permits
18
Section 3.9
Taxes.
18
Section 3.10
Title
19
Section 3.11
Accounts
19
Section 3.12
Data Privacy
20
Section 3.13
Account Information
20
Section 3.14
Plan Sponsor Relationships
21
Section 3.15
Plan Sponsors and Other Business Relationships
21
Section 3.16
Limitations on Representations and Warranties
21
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Section 4.1
Organization and Related Matters
22
Section 4.2
Authority; No Violation.
22
Section 4.3
No Broker
23
Section 4.4
Legal Proceedings
23
Section 4.5
Qualification
23
Section 4.6
Permits
23

 
i

--------------------------------------------------------------------------------

 
 
 
Section 4.7
Consents and Approvals
23
Section 4.8
Limitations on Representations and Warranties
23
     
ARTICLE V
COVENANTS
     
Section 5.1
Books and Records
23
Section 5.2
Restrictive Covenants.
24
Section 5.3
Press Release
25
Section 5.4
Regulatory Matters; Third-Party Consents
26
Section 5.5
Expenses
26
Section 5.6
Further Assurances
26
Section 5.7
Payment of Excluded Liabilities
26
Section 5.8
Information Relating to the Business
26
     
ARTICLE VI
TAX MATTERS
     
Section 6.1
Tax Cooperation
27
Section 6.2
Transfer Taxes
27
Section 6.3
Tax Reporting
27
Section 6.4
Allocation of Tax Liability
27
     
ARTICLE VII
INDEMNIFICATION
 
Section 7.1
Survival of Representations and Warranties and Agreements
28
Section 7.2
Indemnification by Seller
28
Section 7.3
Indemnification by Buyer
29
Section 7.4
Indemnification Procedure.
30
Section 7.5
Certain Damages; Certain Offsets; Calculation of Damages.
32
Section 7.6
Exclusive Remedy
33
Section 7.7
Treatment of Indemnification Payments
33
Section 7.8
Distributions from the Escrow Account
33
Section 7.9
Payment
33
     
ARTICLE VIII
MISCELLANEOUS
 
Section 8.1
Amendments; Waiver
33
Section 8.2
Entire Agreement
34
Section 8.3
Interpretation.
34
Section 8.4
Severability
34
Section 8.5
Notices
34
Section 8.6
Binding Effect; Persons Benefiting; No Assignment
35
Section 8.7
Counterparts
36
Section 8.8
Waiver of Jury Trial
36
Section 8.9
Governing Law; Venue
36

 
 
 
 
ii

--------------------------------------------------------------------------------

 
Section 8.10
Attorneys’ Fees
36
Section 8.11
Bulk Sales
37
Section 8.12
No Fiduciary Duty
37
Section 8.13
Specific Performance
37
Section 8.14
Construction
37


 
 
iii

--------------------------------------------------------------------------------

 


Exhibit A
Form of Assignment and Assumption Agreement
Exhibit B
Form of Escrow Agreement
Exhibit C
Form of Services Agreement

 
 
 
 
iv

--------------------------------------------------------------------------------


 
ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT, dated as of July 10, 2018 (this “Agreement”), is
by and between The Bancorp Bank, a Delaware chartered commercial bank
(“Seller”), and Millennium Trust Company, LLC, an Illinois limited liability
company (“Buyer”).
W I T N E S S E T H:
WHEREAS, Seller is engaged in the business of establishing, pursuant to
agreements with Plan Sponsors, individual retirement accounts for participants
of employee benefit plans pursuant to the automatic rollover rules of Section
401(a)(31)(B) of the Code and Title 29 of the Code of Federal Regulations
Sections 404a-2 and 404a-3, as applicable (“Safe Harbor IRAs”), and serving as
the Trustee or custodian of, and providing related services to, such Safe Harbor
IRAs (the “Business”);
WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, all of Seller’s right, title and interest in and to the Acquired Assets
(as hereinafter defined), and Seller desires to transfer to Buyer, and Buyer
desires to accept and assume from Seller, the Assumed Liabilities (as
hereinafter defined); and
WHEREAS, the parties desire to make certain representations, warranties,
covenants and agreements as provided in this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, and intending to be legally bound, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
  Section 1.1 Definitions.  For all purposes of this Agreement, the following
terms shall have the respective meanings set forth under this “Definitions”
heading (such definitions to be equally applicable to both the singular and
plural forms of the terms herein defined):
“Account Agreements” shall mean any Automatic Rollover Traditional Individual
Retirement Trust Account Agreement, Automatic Rollover Roth Individual
Retirement Trust Account Agreement or similar agreement between Seller and an
Account Holder prior to the Cut Off Time (together, in each case, with all
modifications, amendments, supplements or other changes thereto) under which an
Account is established and which contains the terms and conditions applicable to
the Account.
“Account Files” shall mean the following information reflected on the systems of
Seller in respect of the Accounts:  (i) the demographic information used to
process and service the Accounts, to the extent specifically requested by Buyer
in order to open new accounts on systems of Buyer, (ii) available balance
information, (iii) historical transaction information, (iv) information
collected (if any) in accordance with Seller’s Customer Identification Program
(CIP) procedures and (v) such additional information as Buyer may from time to
time reasonably request.
 
1

--------------------------------------------------------------------------------

 
“Account Holder” shall mean a Person in whose name an Account has been
established and any authorized users of such Account.
“Account Information” shall have the meaning set forth in Section 3.13(a).
 “Account Liabilities” shall mean all deposit liabilities, including all Accrued
Interest, with respect to the Accounts.
 “Account Prepaids” shall mean all amounts paid to Seller on the applicable
Accounts, including monthly maintenance fees and any other charges and fees
assessed on such Accounts, relating to services provided under the Account
Agreements after the Cut Off Time.
“Account Receivables” shall mean all amounts owed to Seller on the applicable
Accounts, including any charges and fees assessed on such Accounts relating to
services provided under the Account Agreements, but excluding the annual fees
and charges assessed against the Accounts in the ordinary course of business
consistent with past practice, prior to the Cut Off Time.
“Accounts” shall mean Safe Harbor IRAs that are administered by Seller and for
which Seller serves as Trustee or custodian as of the Closing.
“Accrued Interest” shall mean, as of any date, with respect to an Account
Liability, interest which is accrued on such Account Liability to but excluding
such date and not yet posted to the relevant Account.
“Acquired Assets” shall have the meaning set forth in Section 2.1.
“Affiliate” shall mean any individual, partnership, corporation, entity or other
Person that, directly or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with the Person specified.
“Agreed Claims” shall have the meaning set forth in Section 7.4(b).
“Agreement” shall have the meaning set forth in the preamble.
“Allocation Schedule” shall have the meaning set forth in Section 2.7(d).
“Ancillary Agreements” shall mean the Services Agreement, the Escrow Agreement,
and the Assignment and Assumption Agreement.
“Applicable Law” shall mean any federal, state or local statute, law (whether
statutory or common law), ordinance, rule, administrative interpretation,
regulation, order, writ, injunction, directive or judgment (including those of
any Governmental Authority or self-regulatory organization) applicable to and
legally binding on Buyer or Seller or any of their respective Affiliates, equity
holders, properties, assets, officers, directors or employees, as the case may
be.
 
2

--------------------------------------------------------------------------------

 
“Assignment and Assumption Agreement” shall mean that certain assignment and
assumption agreement and bill of sale in substantially the form attached hereto
as Exhibit A.
“Assumed Contracts” shall have the meaning set forth in Section 2.1(a).
“Assumed Liabilities” shall have the meaning set forth in Section 2.3.
“Books and Records” shall mean books, documents, records and files, whether
written, printed or electronically stored.
“Business” has the meaning set forth in the recitals.
“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks in the City of New York are authorized or required to close for
regular banking business.
“Buyer” shall have the meaning set forth in the preamble.
“Buyer Disclosure Schedule” shall mean the disclosure schedule dated as of the
date of this Agreement and delivered by Buyer to Seller prior to the execution
and delivery of this Agreement.
“Buyer Indemnitees” shall have the meaning set forth in Section 7.2.
“Buyer Material Adverse Effect” shall mean, with respect to Buyer, any effect
that prevents, or would be reasonably likely to prevent, Buyer from consummating
the Transactions on a timely basis and fulfilling its obligations under this
Agreement or the Ancillary Agreements.
“Claim Notice” shall have the meaning set forth in Section 7.4(a).
“Closing” shall have the meaning set forth in Section 2.7(a).
“Closing Date” shall mean the date hereof.
“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.
“Confidential Information” means all information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium, of Seller or its customers, suppliers,
distributors or other business relations that is used in, related to or
necessary for the operation of the Business, including all information
concerning finances, customer information, supplier information, products,
services, prices, organizational structure and internal practices, forecasts,
sales and other financial results, records and budgets, and business, marketing,
development, sales and other commercial strategies, unpatented inventions,
ideas, methods and discoveries, trade secrets, know-how, unpublished patent
applications and other confidential intellectual property, designs,
specifications, documentation, components, source code, object code, schematics,
drawings, protocols and processes.  Confidential Information shall not include
any information that is or becomes generally known to and available for use by
the public other than as a result of any acts or omissions of Seller or any of
its Affiliates.
 
3

--------------------------------------------------------------------------------

 
“Confidentiality Agreement” shall mean that certain letter agreement dated as of
May 14, 2018 between Seller and Buyer.
“Consent” of a Person shall mean any consent, waiver, authorization, approval,
concession, license, Permit, variance, exemption or Order of, registration,
certificate, declaration or filing with or report or notice to such Person.
“Contract” shall mean any contract, agreement, arrangement, commitment,
undertaking, license or other instrument (including all amendments,
modifications, supplements or other changes thereto), whether written or oral to
which Seller is a party and/or by which Seller or any of its properties or
assets is bound.
“Controlling Party” shall have the meaning set forth in Section 7.4(d).
“Cut Off Time” shall mean 12:01 a.m., Eastern Time, on the Closing Date.
“Damages” shall have the meaning set forth in Section 7.2.
“Data Protection Laws” shall mean all Applicable Laws relating to the Processing
of Personal Data and their implementing regulations.
“Disclosure Schedule” shall mean the disclosure schedule dated as of the date of
this Agreement and delivered by Seller to Buyer prior to the execution and
delivery of this Agreement; provided, however, that “Disclosure Schedule” shall
exclude Schedule D, Schedule E and Schedule F.
“Escrow Agent” shall mean Wilmington Trust, N.A.
“Escrow Agreement” shall mean that certain Escrow Agreement, by and among Buyer,
Seller and Escrow Agent, substantially in the form attached hereto as Exhibit B.
“Escrow Amount” shall mean $5,000,000.
“Excluded Assets” shall have the meaning set forth in Section 2.2.
“Excluded Liabilities” shall have the meaning set forth in Section 2.4.
“Excluded Taxes” shall mean any Taxes (i) relating to the Business, the Acquired
Assets or the Assumed Liabilities for any Pre-Closing Tax Period, (ii) imposed
on Seller for any taxable period, (iii) of another Person arising as a result of
being (or ceasing to be) a member of any affiliated group as defined in Section
1504 of the Code (or any analogous combined, consolidated or unitary group
defined under state, local or foreign income Tax Applicable Law) (or being
included (or required to be included) in any Tax Return relating thereto), (iv)
of another Person as a result of any transferee or secondary liability or any
liability assumed by contract, agreement, Applicable Law, or otherwise, (v)
imposed in connection with the transactions contemplated by this Agreement
(excluding Buyer’s portion of Transfer Taxes pursuant to Section 6.2), or (vi)
imposed on Buyer or its Affiliates as a transferee or successor of Seller.
 
4

--------------------------------------------------------------------------------

 
“GAAP” shall mean generally accepted accounting principles as used in the United
States as in effect at the time any applicable financial statements or
information were or are prepared.
“Governmental Authority” shall mean any United States or foreign government, any
state or other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including the SEC, or any other authority, agency, department,
board, commission or instrumentality of the United States, any State of the
United States or any political subdivision thereof or any foreign jurisdiction,
and any court, tribunal or arbitrator(s) of competent jurisdiction.
“Indemnified Party” shall have the meaning set forth in Section 7.4(a).
“Indemnifying Party” shall have the meaning set forth in Section 7.4(a).
“Intellectual Property” shall mean (a) all intellectual property, industrial
property and proprietary and similar rights in any jurisdiction owned or held
for use under license, whether or not subject to statutory registration or
protection, and whether now known or hereafter recognized in any jurisdiction,
including such rights in and to:  (i) Trademarks; (ii) inventions and
discoveries (whether or not patentable or reduced to practice), all improvements
thereto, all patents (including utility and design patents, industrial designs
and utility models), registrations, invention disclosures and applications
therefor, including divisions, revisions, supplementary protection certificates,
continuations, continuations-in-part and renewal applications, and including
renewals, extensions, reissues and re-examinations thereof; (iii) trade secrets,
confidential business and technical information and any other confidential
information (including ideas, research and development, know-how, formulae,
drawings, prototypes, models, designs, technology, compositions, manufacturing,
production and other processes and techniques, schematics, technical data,
engineering, production and other designs, drawings, engineering notebooks,
industrial models, software and specifications, business methods, customer
lists, representative lists and supplier lists, and any other information
meeting the definition of a trade secret under the Uniform Trade Secrets Act or
similar laws); (iv) published and unpublished works of authorship, whether
copyrightable or not (including databases and other compilations of information,
computer and electronic data processing programs, software, both source code and
object code, flow charts, diagrams, descriptive texts and similar items),
copyrights therein and thereto, registrations and applications therefor, and all
renewals, extensions, restorations and reversions thereof; (v) account servicing
platforms; (vi) URLs, domain names and related items, (vii) all general
intangibles, and (viii) moral rights, design rights, mask works and rights of
privacy and publicity; and (b) in the case of (a)(i) through (viii), all
benefits, privileges, causes of action and remedies relating to any of the
foregoing, whether before or hereafter accrued (including the rights to sue for
all past, present or future infringements or other violations of any of the
foregoing and to settle and retain proceeds from any such actions); provided,
that Intellectual Property shall not include any Account Files.
 
5

--------------------------------------------------------------------------------

 
“Knowledge” with respect to Seller shall mean the actual knowledge of those
individuals set forth on Section 1.1(b) of the Disclosure Schedule and the
knowledge, after due inquiry, of those individuals set forth on Section 1.1(c)
of the Disclosure Schedule, and with respect to Buyer shall mean the knowledge,
after due inquiry, of those individuals set forth on Section 1.1 of the Buyer
Disclosure Schedule.
“Liabilities” shall mean any and all debts, liabilities, guarantees, assurances,
commitments, costs, expenses, fees, Taxes and obligations, whether accrued or
not accrued, direct or indirect, choate or inchoate, perfected or unperfected,
secured or unsecured, fixed, known or unknown, absolute or contingent, asserted
or unasserted, matured or unmatured, liquidated or unliquidated, due or to
become due, or determined or determinable, whenever or however arising
(including whether arising out of any Contract or tort based on negligence,
strict liability, other Applicable Law or related to Taxes payable by a Person
in connection with compensatory payments to employees or independent
contractors).
“Lien” shall mean any lien, claim, charge, option, encumbrance, mortgage, right
of way, easement, encroachment, servitude, right of first option, right of first
refusal, pledge or security interest or other restriction of any kind.
“Marketing Laws” means, to the extent applicable to Seller or any of its
Affiliates, all Applicable Laws pertaining to direct marketing, e-mails, text
messages, telemarketing and telephone calls, and the sending of solicited and
unsolicited electronic marketing communications, including the CAN-SPAM Act, the
Telephone Consumer Protection Act, and the Telemarketing Sales Rule.
“Material Adverse Effect” shall mean (a) any one or more circumstances, changes,
developments, conditions or events that, individually or in the aggregate, has
or would reasonably be expected to have a material adverse effect on the
business, assets, liabilities, prospects, condition (financial or otherwise) or
results of operations of the Business, taken as a whole, or (b) that prevents,
or would be reasonably likely to prevent, Seller from consummating the
Transactions on a timely basis and fulfilling its material obligations under
this Agreement or the Ancillary Agreements; provided, however, that for purposes
of clause (a) “Material Adverse Effect” shall not include any circumstance,
change, development, condition or event to the extent occurring from and after
the date of this Agreement and arising out of or resulting from (i) any changes
in the United States or global economic or market conditions (including changes
in credit availability, interest rates, currency exchange rates or prices of
securities or commodities generally or liquidity of trading markets), (ii) any
changes in the United States or global political conditions (including the
outbreak of war or acts of terrorism), (iii) natural disasters, storms and other
weather conditions, (iv) changes in Applicable Law applicable to the Business,
or (v) changes in GAAP, which in the case of each of clauses (i), (ii), (iii),
(iv) and (v) do not disproportionately affect the Business, taken as a whole,
relative to other participants in the industry in which the Business operates.
 
6

--------------------------------------------------------------------------------

 
“Material Contract” shall have the meaning set forth in Section 3.5(a);
provided, that for purposes of this Agreement, the term “Material Contract shall
also include the Account Agreements.
“Maximum Amount” shall have the meaning set forth in Section 7.2.
“Non-Controlling Party” shall have the meaning assigned thereto in Section
7.4(d).
“Order” shall mean any order, judgment, injunction, award, decree, writ or other
legally enforceable requirement handed down, adopted or imposed by, including
any consent decree, settlement agreement or similar written agreement with, any
Governmental Authority.
“Permits” shall mean all permits, licenses, registrations, agreements, waivers
and authorizations by or of Governmental Authorities held or used by the
applicable Person in connection with its business and operations.
“Person” shall mean any individual, corporation, company, partnership (limited
or general), limited liability company, joint venture, association, estate,
trust or other business entity or any Governmental Authority.
“Personal Data” means any information that, alone or in combination with other
information, could be used to identify, contact or locate an individual,
including name, street address, telephone number, e-mail address, social
security number, driver’s license number, passport number or customer or account
number, as may be considered “Nonpublic Personal Information,” as defined under
the Gramm-Leach Bliley Act (15 U.S.C. Sec. 6801, et. seq.).
“Plan Sponsor” shall mean any plan sponsor, administrator or other fiduciary
that has entered into a Contract with Seller relating to the establishment of
Safe Harbor IRAs or any other services included in the Business, including
pursuant to Seller’s Automatic Rollover Agreement, Automatic EGTRRA Rollover
Agreements, Terminated Plan Distribution Agreement or any other similar
agreement.
“Plan Sponsor Agreement” means a Contract between Seller and a Plan Sponsor
relating to the establishment of Safe Harbor IRAs or any other services included
in the Business, including an Automatic Rollover Agreement, Automatic EGTRRA
Rollover Agreement, Terminated Plan Distribution Agreement or similar agreement
between Seller and a Plan Sponsor.
“Pre-Closing Tax Period” shall mean any Tax period (or portion thereof) ending
on or before the Closing Date.
“Privacy and Information Security Requirements” means (i) all Data Protection
Laws; (ii) all Contracts that relate to the Processing of Personal Data and/or
protecting the security or privacy of information; (iii) all Privacy Policies;
and (iv) all Marketing Laws.
 
7

--------------------------------------------------------------------------------

 
“Privacy Policies” means any notices, policies, disclosures, public
representations, or internal agreements by Seller or any of its Affiliates in
respect of such entity’s Processing of Personal Data or privacy practices.
“Proceedings” shall have the meaning set forth in Section 3.7.
“Process” or “Processing” shall mean the collection, use, storage, processing,
recording, distribution, transfer, import, export, protection (including
security measures), disposal or disclosure or other activity regarding data
(whether electronically or in any other form or medium).
“Purchase Price” shall have the meaning set forth in Section 2.5.
“Release Date” shall have the meaning set forth in Section 2.7(c).
“Restricted Period” shall mean the period commencing on the Closing Date and
ending five (5) years thereafter.
“Safe Harbor IRAs” has the meaning set forth in the recitals.
“Seller” shall have the meaning set forth in the preamble.
“Seller Indemnitees” shall have the meaning set forth in Section 7.3.
“Seller Transaction Expenses” means (i) all of the fees, costs and expenses
incurred by any Seller or its Affiliates in connection with the Transactions,
including all fees, costs and expenses payable to attorneys, financial advisors
or accountants, and all obligations under any engagement letter or other
agreement or understanding with any such advisor and (ii) all payments by any
Seller or its Affiliates to obtain any third party consent required under any
Contract in connection with the consummation of the Transactions.
“Services Agreement” shall mean a Services Agreement to be entered into as of
the Closing, substantially in the form set forth in Exhibit C.
“Straddle Period” shall mean any Tax period beginning on or prior to and ending
after the Closing Date.
“Survival Period” shall have the meaning set forth in Section 7.1.
“Tax Claim” shall have the meaning assigned thereto in Section 7.4(d).
“Tax Return” shall mean all returns, elections, claims for refund, declarations,
notices, forms, reports, statements, estimates, information statements and other
forms and documents (including all schedules, supplements, exhibits and other
attachments thereto and Treasury Form TD F 90-22.1 and FinCEN Form 114) filed or
required to be filed with any Governmental Authority, or maintained or required
to be maintained by any Person, with respect to the calculation, determination,
assessment or collection of any Taxes.
 
8

--------------------------------------------------------------------------------

 
“Taxes” shall mean all U.S. federal, state, local or foreign net income,
alternative or add-on minimum tax, gross income, gross receipts, sales, use, ad
valorem, value added, escheat, abandoned or unclaimed property (whether or not
considered a tax, under Applicable Law), transfer, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental or windfall profit tax, custom, duty, estimated,
registration, natural resources, entertainment, amusement, capital stock, social
security, unemployment, disability, composite, healthcare or other tax or other
like assessment of any kind whatsoever, together with any interest, penalty,
addition to tax or additional amount imposed by any Applicable Law or Taxing
Authority, whether disputed or not.
“Taxing Authority” shall mean any Governmental Authority having jurisdiction
over the assessment, determination, collection or other imposition of any Tax.
“Threshold Amount” shall have the meaning set forth in Section 7.2.
“Top Customers” shall have the meaning set forth in Section 3.15.
“Top Director Customer” shall have the meaning set forth in Section 3.15.
“Top Indirect Customer” shall have the meaning set forth in Section 3.15.
“Top Intermediary” shall have the meaning set forth in Section 3.15.
“Top Plan Sponsor” shall have the meaning set forth in Section 3.15.
“Trademarks” shall mean trademarks, service marks, brand names, certification
marks, collective marks, d/b/a’s, Internet domain names, e-mail addresses,
source-identifying phone numbers, logos, product names and slogans, symbols,
trade dress, assumed names, fictitious names, trade names, business names,
corporate names and any and every other form of trade identity and other indicia
of origin, whether registered or unregistered, all applications and
registrations for the foregoing, including all renewals of same, and all
goodwill associated therewith and symbolized thereby.
“Transactions” shall mean the transactions contemplated by this Agreement and by
the Ancillary Agreements.
“Transfer Taxes” shall have the meaning set forth in Section 6.2.
“Trustee” shall have the meaning set forth in Section 2652(b)(2) of the Code.
“Trustee Resignation Date” shall have the meaning set forth in the Services
Agreement.
“Trustee Resignation Communications” shall have the meaning set forth in the
Services Agreement.
“U.S.” or “United States” means the United States of America.
“Wire Transfer” shall mean a payment in immediately available funds by wire
transfer in lawful money of the United States to such account or to a number of
accounts as shall have been designated by written notice from the receiving
party to the paying party.
 
9

--------------------------------------------------------------------------------

 
ARTICLE II
SALE AND PURCHASE
  Section 2.1  Sale and Purchase of the Acquired Assets.  On the terms and
subject to the conditions of this Agreement and the Ancillary Agreements, at the
Closing, Seller shall sell, transfer, assign, convey and deliver to Buyer, and
Buyer shall purchase and acquire from Seller, all the right, title and interest
as of the Cut Off Time of Seller in and to the following assets and rights, but
excluding any Excluded Assets (collectively, the “Acquired Assets”):
(a) all (i) Plan Sponsor Agreements and (ii) other Contracts set forth on
Section 2.1(a) of the Disclosure Schedule (the “Assumed Contracts”);
(b) all Account Agreements (including, for the avoidance of doubt, the rights to
serve as the Trustee or custodian in accordance with the terms thereof);
(c) all Account Receivables relating to the Accounts as of the Cut Off Time and
all payments in respect thereof following the Cut Off Time;
(d) all Account Prepaids; and
(e) the Account Files.
The Acquired Assets shall be conveyed free and clear of all Liens. 
Notwithstanding the foregoing, the transfer of the Acquired Assets pursuant to
this Agreement shall not include the assumption of any Liability related to the
Business or the Acquired Assets unless Buyer specifically assumes that Liability
pursuant to Section 2.3 of this Agreement.
  Section 2.2  Excluded Assets.  Notwithstanding anything to the contrary
contained in Section 2.1 or elsewhere in this Agreement, the following assets of
Seller (collectively, the “Excluded Assets”) are not part of the sale and
purchase contemplated hereunder, are excluded from the Acquired Assets and shall
remain the property of Seller after the Closing:
(a) any Contracts that are not set forth on Section 2.1(a) of the Disclosure
Schedule;
(b) all cash and cash equivalents of Seller or its Affiliates;
(c) all real property of Seller or its Affiliates;
(d) all capital stock or other ownership interests of Seller or its Affiliates;
(e) all tangible personal property, including any equipment, office furniture,
or fixtures owned, leased or used by Seller or its Affiliates;
 
 
10

--------------------------------------------------------------------------------

 
(f) any Tax refunds (or credits) of Seller or any of its Affiliates relating to
the Business, the Acquired Assets or the Assumed Liabilities;
(g) all rights of Seller or its Affiliates under this Agreement and any
Ancillary Agreement; and
(h) any Intellectual Property utilized in the Business.
  Section 2.3  Assumed Liabilities.  On the terms and subject to conditions set
forth herein, effective from and after the Cut Off Time, Buyer will assume and
agree to pay, perform, and discharge only the following Liabilities
(collectively, the “Assumed Liabilities”):
(a) Liabilities that accrue following the Closing under the Assumed Contracts
(except, for the avoidance of doubt, as provided in Section 2.4(e)); and
(b) fifty percent (50%) of any Transfer Taxes payable by Buyer pursuant to
Section 6.2.
  Section 2.4  Excluded Liabilities.  Notwithstanding anything to the contrary
contained in this Agreement or any Ancillary Agreement, except as expressly set
forth in Section 2.3, Buyer will not assume or be liable for any Liabilities of
Seller or the Business or with respect to any of the Acquired Assets
(collectively, the “Excluded Liabilities”), including:
(a) the Account Liabilities;
(b) Excluded Taxes;
(c) Liabilities for which Seller or any of its Affiliates expressly has
responsibility pursuant to the terms of this Agreement or the Ancillary
Agreements;
(d) Liabilities relating to the Excluded Assets (including, for the avoidance of
doubt, any Liabilities arising under or pursuant to any Contracts excluded
pursuant to Section 2.2(a) hereof);
(e) Liabilities relating to any breach or alleged breach of the Assumed
Contracts in connection with the assignment of such Assumed Contracts to Buyer;
(f) fifty percent (50%) of any Transfer Taxes payable by Seller pursuant to
Section 6.2;
(g) Liabilities of whatever kind and nature to the extent relating to the
operation or conduct of the Business by Seller or the use or ownership of the
Acquired Assets prior to the Closing;
(h) Seller Transaction Expenses; and
(i) any Liability for which Buyer has a right to indemnification pursuant to
Section 7.2.
 
 
11

--------------------------------------------------------------------------------

 
  Section 2.5  Purchase Price.  The “Purchase Price” for the Acquired Assets
shall be an amount in cash equal to $65,000,000, which shall be paid by Buyer at
the Closing in accordance with and as adjusted pursuant to Section 2.7 of this
Agreement.
  Section 2.6  Refunds and Remittances.  If Seller or its Affiliates receives
any refund or other amount (including, for the avoidance of doubt, any account
fees) which is properly an Acquired Asset in accordance with the terms of this
Agreement and the Ancillary Agreements, Seller will collect and promptly forward
to Buyer (along with all associated documents) at the address set forth in
Section 8.5 no less frequently than monthly such refund or other amount.  Seller
shall advise Buyer of any counterclaims or setoffs of which it receives notice
subsequent to the Closing with respect to any such Acquired Asset.  After the
Closing, if Buyer or any of its Affiliates receives any refund or other amount
which is properly an Excluded Asset in accordance with the terms of this
Agreement, Buyer promptly shall remit, or shall cause to be remitted, such
amount to Seller (along with all associated documents) at the address set forth
in Section 8.5 no less frequently than monthly.
  Section 2.7  The Closing.
(a) On the terms and subject to the conditions of this Agreement, the closing of
the Transactions (the “Closing”) shall take place at 10:00 a.m. Eastern time on
the date hereof at the offices of Paul Hastings LLP, 71 South Wacker Drive,
Suite 4500, Chicago, Illinois 60606, by remote electronic exchange of documents
(by facsimile, .pdf, e-mail or other form of electronic communication), or at
such other date and place as agreed to by the parties hereto.
(b) At the Closing:
(i) Seller shall:
(1) deliver duly executed counterparts to each of the Ancillary Agreements;
(2) deliver a non-foreign person affidavit in form and substance reasonably
satisfactory to Buyer that complies with the requirements of Section 1445 of the
Code, duly executed by Seller;
(3) deliver evidence, reasonably satisfactory to the Buyer, that the consents,
waivers, authorizations, approvals, concessions, licenses, Permits, variances,
exemptions, Orders and notices set forth in Section 2.7(b)(i)(3) of the
Disclosure Schedule have been obtained and are in full force and effect as of
the Closing
(4) deliver a certificate executed and delivered by the Secretary or comparable
representative of Seller, attesting and certifying as to (x) the organizational
documents of Seller, and the certificate of incorporation or comparable
organizational document of Seller shall also be certified as of a recent date by
the Secretary of State or comparable Governmental Authority of its jurisdiction
of organization, and (y) copies of resolutions of the board of directors (or
comparable governing body) of Seller adopting and authorizing the Transactions;
 
 
12

--------------------------------------------------------------------------------

 
(5) deliver a certificate of good standing for Seller issued not more than ten
(10) days prior to the Closing Date by the Secretary of State or comparable
Governmental Authority of its jurisdiction of organization and each other
jurisdiction where Seller is qualified to do business;
(6) deliver a list of all addresses of the Account Holders to which the Trustee
Resignation Communications will be sent by Seller pursuant to the Services
Agreement; and
(7) deliver any other customary certificates or other instruments as Buyer may
reasonably request in order to give effect to this Agreement.
(ii) Buyer shall:
(1) pay to Seller by Wire Transfer to the account set forth on Schedule D hereto
immediately available funds in dollars in an amount equal to (x) the Purchase
Price minus (y) the Escrow Amount;
(2) deposit the Escrow Amount by Wire Transfer in an escrow account pursuant to
the Escrow Agreement;
(3) deliver duly executed counterparts to each of the Ancillary Agreements; and
(4) deliver any other customary certificates or other instruments as Seller may
reasonably request in order to give effect to this Agreement.
(c) The escrow account shall be governed by the terms and conditions of the
Escrow Agreement, and shall be available to satisfy any Buyer Damages in
accordance with and subject to the terms and conditions of Article VII.  The
fees and expenses of the Escrow Agent shall be borne fifty percent (50%) by the
Buyer, on the one hand, and fifty percent (50%) by the Seller, on the other
hand.  On the date that is fifteen (15) months following the Closing Date (the
“Release Date”), any funds then remaining in the Escrow Account as of the
Release Date (other than an amount of funds subject to any claims for
indemnification pursuant to Section 7.2 and Section 7.4 that are pending and
unresolved as of the Release Date) shall be released to Seller.
 
 
13

--------------------------------------------------------------------------------

 
(d) Buyer and Seller agree that the Purchase Price, and any other consideration
to be paid pursuant to this Agreement to, or for the benefit of, Seller, shall
be allocated among the Acquired Assets for all income Tax purposes as shown on
the allocation schedule (the “Allocation Schedule”) prepared in accordance with
this Section 2.7(d), Section 1060 of the Code and the principles set forth on
Schedule E.  A draft of the Allocation Schedule shall be prepared by Buyer and
delivered to Seller within sixty (60) calendar days following the Closing Date. 
If Seller notifies Buyer in writing within five (5) calendar days of receipt of
the Allocation Schedule that Seller objects to one or more items reflected in
the Allocation Schedule (the sole permissible basis for which shall be that the
Allocation Schedule was not prepared in accordance with this Section 2.7(d)),
Seller and Buyer shall negotiate in good faith to resolve such dispute;
provided, however, that if Seller and Buyer are unable to resolve any dispute
with respect to the Allocation Schedule within ninety (90) calendar days
following the Closing Date, such dispute shall be resolved by a nationally
recognized independent accountant mutually acceptable to Seller and Buyer (whose
determination shall be limited to whether the Allocation was prepared in
accordance with this Section 2.7(d)).  The fees and expenses of such accounting
firm shall be borne by Seller.  If Seller does not object to the Allocation
Schedule within such five (5) day period, the Allocation Schedule will be final,
binding and non-appealable by the parties hereto. In case of any adjustment to
the Purchase Price (or any other item of consideration for United States federal
income Tax purposes), requiring an amendment to the Allocation Schedule, Buyer
shall amend the Allocation Schedule in accordance with the principles set forth
in this Section 2.7(d) and provide such amended allocation to Seller (which,
subject to the dispute resolution provisions set forth in this Section 2.7(d),
shall become the Allocation Schedule).  Buyer and Seller shall file all Tax
Returns (including amended returns and claims for refund) and Tax information
reports in a manner consistent with the Allocation Schedule.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in the Disclosure Schedule (it being agreed that disclosure
in any section of the Disclosure Schedule shall apply to the indicated section
of this Agreement and to all other sections of this Agreement to the extent that
it is reasonably apparent from the face of such disclosure that such matter is
relevant to such other sections), Seller hereby represents and warrants as of
the Closing Date (except to the extent made only as of a specified date, in
which case as of such date) to Buyer as follows:
  Section 3.1  Organization and Related Matters.  Seller is a commercial bank,
duly organized and validly existing under the laws of the State of Delaware,
with deposits insured by the Federal Deposit Insurance Corporation.  Seller has
the organizational power and authority to own, lease and operate all of its
properties and assets and to carry on the Business as it is now being conducted
and to own the Acquired Assets as and in the places where now conducted or
owned.  Seller is duly licensed or qualified to do business in each jurisdiction
in which the nature of the Business or the character or location of the Acquired
Assets makes such licensing or qualification necessary, except where the failure
to be so licensed or qualified would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
  Section 3.2  Authority; No Violation.
(a) Seller has all requisite corporate power and authority to execute and
deliver this Agreement and the Ancillary Agreements and to consummate or cause
to be consummated the Transactions.  The execution and delivery of this
Agreement and the Ancillary Agreements and the consummation of the Transactions
have been duly and validly approved by all necessary corporate action on the
part of Seller or its applicable Affiliates.  No other corporate proceedings on
the part of Seller or its Affiliates are necessary to approve this Agreement or
the Ancillary Agreements or to consummate or cause to be consummated the
Transactions.  This Agreement has been, and the Ancillary Agreements will be,
duly and validly executed and delivered by Seller or its applicable Affiliates
and, assuming due authorization, execution and delivery by Buyer or its
applicable Affiliates, this Agreement constitutes, and the Ancillary Agreements
will constitute, a valid and binding obligation of Seller or its applicable
Affiliates, enforceable against Seller or its applicable Affiliates in
accordance with its terms, except as such enforcement may be limited by (i) the
effect of bankruptcy, insolvency, reorganization, receivership, conservatorship,
arrangement, moratorium or other laws affecting or relating to the rights of
creditors generally or (ii) the rules governing the availability of specific
performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
 
14

--------------------------------------------------------------------------------

 
(b) Neither the execution and delivery of this Agreement or the Ancillary
Agreements by Seller or its applicable Affiliates, nor the consummation by
Seller and its Affiliates of the Transactions nor compliance by Seller and its
Affiliates with any of the terms or provisions hereof and of the Ancillary
Agreements does or will (i) violate any provision of the certificate of
incorporation, bylaws, or similar organization documents of Seller or its
applicable Affiliates or (ii) (x) violate any Applicable Law or (y) violate,
conflict with, result in a breach of any provision of or the loss of any benefit
under, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, result in the termination of or a right
of termination or cancellation under or in any payment conditioned, in whole or
in part, on consummation of the Transactions, accelerate the performance
required by or rights or obligations under, or result in the creation of any
Lien upon any of the Acquired Assets under any of the terms, conditions or
provisions of any Contract or other instrument or obligation to which Seller,
the Business or its applicable Affiliates are a party, or by which the Acquired
Assets may be bound or affected.
  Section 3.3  Consents and Approvals. Except for such consents, waivers,
authorizations, approvals, concessions, licenses, Permits, variances,
exemptions, Orders or notices as are set forth in Section 3.3 of the Disclosure
Schedule, and except with respect to any filings that may be required pursuant
to applicable securities laws, Seller and its Affiliates are not required to
obtain any consent, waiver, authorization, approval, concession, license,
Permit, variance, exemption or Orders of, or provide notice to, any Governmental
Authority or other Person in connection with (i) the execution and delivery by
Seller or its Affiliates of this Agreement and the Ancillary Agreements or
(ii) the consummation by Seller and its Affiliates of the Transactions.
  Section 3.4  Absence of Changes or Events.  Since December 31, 2017, there has
not been any one or more related or unrelated changes, events, developments or
circumstances which, individually or in the aggregate, have had, or could
reasonably be expected to have, a Material Adverse Effect.  Except as disclosed
in the applicable subsection of Section 3.4 of the Disclosure Schedule, since
December 31, 2017, Seller has conducted the Business in the ordinary course
consistent with past practice.  Without limiting the generality of the
foregoing, except as disclosed in the applicable subsection of Section 3.4 of
the Disclosure Schedule, since December 31, 2017:
 
15

--------------------------------------------------------------------------------

 
(a) Seller has not sold, leased, transferred, or assigned any of its assets
related to the conduct, ownership, use or operation of the Business and/or the
Acquired Assets;
(b) no party has terminated, cancelled, amended, modified or accelerated any
Contract that is or would have been required to be listed on Section 3.5 of the
Disclosure Schedule;
(c) Seller has not made any material changes in its accounting policies,
methods, principles or practices with respect to the Business;
(d) Seller, with respect to the Business, has not made any material Tax
election, changed its method of Tax accounting, prepared any Tax Returns in a
manner which is materially inconsistent with the past practices of Seller with
respect to the treatment of items on prior Tax Returns; and
(e) Seller has not entered into any agreement, understanding or commitment to do
any of the foregoing.
  Section 3.5  Material Contracts.
(a) Except as set forth on Section 3.5(a) of the Disclosure Schedule (by
reference to the applicable subsection hereof), none of Seller or any of its
Affiliates has entered into or is bound by any Contract relating to the conduct
of the Business (each, a “Material Contract”):
(i) under which Seller or its Affiliates has made or is obligated to make,
directly or indirectly, any advance, loan, extension of credit or capital
contribution to, or other investment in, any Person, other than in the ordinary
course of business consistent with past practice, and in an amount that exceeds
$50,000;
(ii)  that prohibits or restricts the ability of Seller or its Affiliates to
conduct the Business, or that would restrict the ability of Buyer or any of its
Affiliates after Closing to conduct its business (including the Business), in
any geographical area, to solicit clients, to solicit or hire any Person, or to
compete with any Person;
(iii) that requires for the Business’s purchase of materials, supplies, products
or services involving annual payments in excess of $50,000 in the aggregate;
(iv) that provides for any joint venture, strategic alliance, partnership or
similar arrangement involving a sharing of profits or expenses or payments based
on revenues or profits of the Business;
(v) with any Governmental Authority (and to the extent any such Contract
involves a small business “set aside,” the same shall be noted on Section
3.5(a)(v) of the Disclosure Schedule);
 
 
16

--------------------------------------------------------------------------------

 
(vi) pursuant to which Seller leases, is licensed or otherwise authorized to use
or distribute any Intellectual Property of any other Person that is used in,
related to or necessary for the operation of the Business or which otherwise
affect the ability of Seller to use any Seller Intellectual Property material to
the Business;
(vii) pursuant to which Seller leases, licenses or otherwise authorizes another
Person to use, distribute, sell, resell or incorporate any Seller Intellectual
Property,
(viii) that contain any fixed or indexed pricing, “most-favored nation” pricing
or similar pricing terms or provisions regarding minimum volumes, volume
discounts, or rebates;
(ix) with Top Customers; and
(x) that are not made in the ordinary course of business consistent with past
practice or that are otherwise material.
Correct and complete copies of the written Contracts listed or required to be
listed on Section 3.5(a) of the Disclosure Schedule, together with all
modifications and amendments thereto, have previously been delivered to Buyer.
(b) Each Material Contract is valid, binding and in full force and effect, and
is enforceable against each of Seller and its Affiliates that is a party thereto
and, to Seller’s Knowledge, each other party thereto in accordance with its
terms, except as such enforcement may be limited by (i) the effect of
bankruptcy, insolvency, reorganization, receivership, conservatorship,
arrangement, moratorium or other laws affecting or relating to the rights of
creditors generally or (ii) the rules governing the availability of specific
performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.  Seller or its applicable Affiliate that is a party thereto has duly
performed in all material respects its obligations under each such Material
Contract to the extent that such obligations have accrued.  There are no
existing breaches or defaults (or circumstances, occurrences, events or acts
that, with the giving of notice or lapse of time or both, would become breaches
or defaults) of Seller or its applicable Affiliate that is a party thereto or,
to Seller’s Knowledge, any other party thereto, under any Contract that is an
Acquired Asset or other Contract included in the Assumed Liabilities.  None of
Seller and any of its Affiliates has received any notice of any actual or
intended cancellation or termination, nor to Seller’s Knowledge has any such
cancellation or termination been threatened, in connection with any Contract
that is an Acquired Asset or other Contract included in the Assumed Liabilities.
(c) Except as set forth on Section 3.5(c) of the Disclosure Schedule, Seller
does not possess or hold any license (other than “shrink-wrap” or
“click-through” licenses for commercial off-the-shelf computer software) to use
any Intellectual Property rights of any other Person that is related to the
conduct, ownership, use or operation of the Business and/or the Acquired Assets.
 
17

--------------------------------------------------------------------------------

 
  Section 3.6  No Broker.  Neither Seller nor any Affiliate of Seller has
employed any broker or finder or incurred any Liability for any broker’s fees,
commissions or finder’s fees in connection with this Agreement and the
Transactions.
  Section 3.7  Legal Proceedings.  Except as set forth on Section 3.7(a) of the
Disclosure Schedule, there are no legal, administrative, arbitral or other
proceedings, claims, suits, actions or governmental or regulatory investigations
or inquiries of any nature (collectively, “Proceedings”) that are pending or, to
Seller’s Knowledge, threatened against or relating to Seller or its Affiliates
in connection with the use, ownership, performance, operation or conduct of the
Business or the Acquired Assets or the Assumed Liabilities.  Except as set forth
on Section 3.7(b) of the Disclosure Schedule, there are no Proceedings pending
or threatened by Seller arising out of related to the use, ownership,
performance, operation or conduct of the Business or the Acquired Assets. 
Section 3.7(c) of the Disclosure Schedule sets forth a complete and correct list
and description of all Proceedings made, filed or otherwise initiated by or
against Seller or any of the current or former officers, directors or employees
of Seller in connection with the use, ownership, performance, operation or
conduct of the Business or the Acquired Assets or the Assumed Liabilities that
have been resolved in the past three (3) years.  Section 3.7(c) of the
Disclosure Schedule sets forth any Order to which Seller is subject in
connection with the use, ownership, performance, operation or conduct of the
Business or the Acquired Assets or the Assumed Liabilities.
  Section 3.8  Compliance with Applicable Law; Permits.
(a) Seller and its Affiliates have conducted and continue to conduct the
Business in accordance with all Applicable Law, including the Consumer
Identification Program under the U.S.A. PATRIOT Act of 2001, and are not in
material default or material violation of any such Applicable Law with respect
to the conduct of the Business.  Except as set forth on Section 3.8(a) of the
Disclosure Schedule, none of Seller or any of its Affiliates has received any
written communication since January 1, 2015, from a Governmental Authority that
alleges that Seller or any of its Affiliates is not in material compliance with
any Applicable Law in connection with the operation or conduct of the Business
or the Acquired Assets or the Assumed Liabilities.
(b) Seller or its Affiliates hold, own or possess all material Permits necessary
for the lawful ownership, operation and use of the properties and assets owned,
operated or used in the conduct of the Business as currently conducted.  Seller
or its Affiliates is in compliance with its obligations under such Permits in
all material respects.  Since January 1, 2015, none of such Permits has been
challenged or revoked and no statement of intention to challenge, revoke or fail
to renew any such Permit has been received in writing by Seller or its
Affiliates.
  Section 3.9  Taxes.
(a) Seller and all of its Affiliates have timely and properly paid all Taxes
that relate to any of the Acquired Assets or the Business that will have been
required to have been paid on or prior to the Closing Date the nonpayment of
which could result in a Lien for Taxes on any of the Acquired Assets, could
result in Buyer becoming liable or responsible therefore.
 
18

--------------------------------------------------------------------------------

 
(b) Seller has timely and properly filed all U.S. federal, state, county, local
and foreign Tax Returns that relate to the Acquired Assets or the Business that
it is required to have filed, and such Tax Returns are true, complete and
correct in all material respects.
(c) Seller is not a “foreign person” within the meaning of Section 1445 of the
Code.
(d) Any deficiencies proposed as a result of any Tax audits of Seller by any
Governmental Authority that relate to the Acquired Assets or the Business have
been fully paid or finally settled, and there are no present disputes as to
Taxes payable by Seller that relate to the Acquired Assets or the Business
except as set forth on Section 3.9(d) of the Disclosure Schedule.
(e) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on any of the Acquired Assets.
(f) Seller has not requested or received a ruling from any Governmental
Authority or signed any binding agreement with any Governmental Authority that
might impact the amount of Tax due from Buyer or any of its Affiliates after the
Closing Date.
(g) None of the Acquired Assets are an interest in an entity or arrangement
classified as a partnership for U.S. federal, state or local income Tax
purposes.
(h) Seller has not deferred the inclusion of any amounts in gross income
pursuant to Internal Revenue Service Revenue Procedure 2004-34, Treasury
Regulations Section 1.451-5, Sections 451(c), 455, 456 or 460 of the Code, as a
deposit or pre-paid amount, or any corresponding or similar provision of state
or local Applicable Law (irrespective of whether or not such deferral is
elective).
  Section 3.10  Title.  Seller is the lawful owner of each of the Acquired
Assets, free and clear of all Liens.  Assuming the accuracy of Buyer’s
representations and warranties and compliance with covenants set forth herein,
and the filing of all notices and receipt of all consents set forth on Section
3.3 of the Disclosure Schedule, immediately following the Cut Off Time, Buyer
will be vested with good and valid title in all of the Acquired Assets (other
than any Contracts that have expired or been terminated in accordance with their
terms), free and clear of all Liens.
  Section 3.11  Accounts.  All of the Accounts have been administered and
originated in compliance in all material respects with the documents governing
the relevant type of Account (including any applicable Account Agreements) and
all Applicable Law.  Except as set forth on Section 3.11 of the Disclosure
Schedule, and subject to the accuracy of Buyer’s representations and warranties
provided in this Agreement, pursuant to the Account Agreements, the Accounts are
transferable at the Closing to Buyer, and there are no Accounts that are subject
to any judgment, decree or order of any Governmental Authority.  Prior to the
date of this Agreement, Seller has provided Buyer with true, complete and
correct forms of all Account Agreements related to the Accounts and all such
forms contain all material terms of the Accounts.
 
19

--------------------------------------------------------------------------------

 
  Section 3.12  Data Privacy.  With respect to any Personal Data collected,
stored, used, disclosed, transferred, or otherwise Processed by Seller or its
Affiliates in connection with the Business:
(a) Each of Seller and its Affiliates has complied in all material respects with
all Privacy and Information Security Requirements;
(b) no material notice or material Proceeding of any kind has been served on, or
initiated against, the Seller or any of its Affiliates in respect of the
Business under any applicable Privacy and Information Security Requirement;
(c) there are no pending complaints, actions, fines, or other penalties facing
the Seller or any of its Affiliates in connection with any data security
breaches or violations of any Privacy and Information Security Requirement;
(d) none of Seller or its Affiliates has experienced any security breaches of
Personal Data that would require law enforcement or individual notification or
remedial action under any applicable Privacy and Information Security
Requirement;
(e) and Seller and its Affiliates employ commercially reasonable security
measures that comply in all material respects with all Privacy and Information
Security Requirements to protect Personal Data within its custody or control and
requires the same of all vendors that Process Personal Data on its behalf; and
(f) Seller and its Affiliates have provided all requisite notices and obtained
all required consents, and satisfied all other requirements (including
notification to Government Authorities), necessary for such entities’ Processing
(including international and onward transfer) of all Personal Data in connection
with the conduct of the Business as currently conducted and in connection with
the consummation of the transactions contemplated hereunder.
  Section 3.13  Account Information.
(a) Attached as Schedule F are copies of the following (collectively, the
“Account Information”):
(i) (A) The aggregate number of Accounts open as of December 31, 2016, December
31, 2017, and June 30, 2018, and the number of Accounts established and closed
during each of the years ended December 31, 2016 and 2017, and the six-month
period ended June 30, 2018, (B) aggregate fee income (by category) derived by
Seller from such Accounts, and all related fees paid by Seller to Wealth
Management Systems Inc. or its successor in connection therewith, for the years
ended December 31, 2016 and 2017, and the six-month period ended June 30, 2018,
and (C) the fair market value of the assets collectively held by such Accounts
as of December 31, 2016, December 31, 2017, and June 30, 2018; and
 
 
20

--------------------------------------------------------------------------------

 
(ii) The number of Automatic Rollover Agreements and the number of Terminated
Plan Distribution Agreements with Plan Sponsors that Seller was a party to as of
December 31, 2016, December 31, 2017, and June 30, 2018.
(b) The Account Information is correct and complete in all material respects,
and are consistent with the Books and Records of Seller (which Books and Records
are correct and complete in all material respects).
  Section 3.14  Plan Sponsor Relationships.  To Seller’s Knowledge, no Plan
Sponsor intends to terminate its relationship with Seller or the Business.
  Section 3.15  Plan Sponsors and Other Business Relationships.  Section 3.15 of
the Disclosure Schedule contains a complete and correct list of (i) the 19
largest Plan Sponsors from which the Business indirectly derives revenue through
fees attributable to Accounts, by the aggregate dollar value of revenue derived
by the Business from such Accounts during the twelve (12)-month period ended May
1, 2018 (each, a “Top Plan Sponsor”), (ii) the 10 largest record keepers,
third-party administrators, advisors and other intermediaries, other than Wealth
Management Systems Inc., from which the Business indirectly derives revenue
through fees attributable to Accounts, by the aggregate dollar value of revenue
derived by the Business from such Accounts during the twelve (12)-month period
ended May 1, 2018 (each, a “Top Intermediary” and collectively with the Top Plan
Sponsors, the “Top Customers”), and (iii) with respect to each Top Customer, the
aggregate dollar value of such revenue.  A Top Customer with which the Business
has a direct relationship pursuant to a Contract is referred to in this
Agreement as a “Top Direct Customer,” and a Top Customer with which Seller does
not have a direct relationship pursuant to a Contract is referred to as a “Top
Indirect Customer.”  No Top Direct Customer has terminated or adversely modified
the amount, pricing, frequency or terms of the business such Top Direct Customer
conducts with the Business.  Seller has not received any notice in connection
with any Top Direct Customer or any written notice in connection with any Top
Indirect Customer, nor does Seller have Knowledge, that any such Top Direct
Customer or Top Indirect Customer will or could reasonably be expected to
terminate or adversely modify the amount, pricing, frequency or terms of the
business such Top Direct Customer or Top Indirect Customer conducts in
connection with the Business.  There is no material dispute pending with any Top
Direct Customer or Top Indirect Customer, and Seller has not received any notice
in connection with any Top Direct Customer or any written notice in connection
with any Top Indirect Customer, nor does Seller have any Knowledge, of a
reasonable basis for any such dispute.
  Section 3.16  Limitations on Representations and Warranties.  Except for the
representations and warranties specifically set forth in this Agreement and in
any document delivered pursuant hereto, neither Seller nor any Affiliate of
Seller, nor their respective officers, directors, employees, agents or
representatives, nor any other Person, makes or shall be deemed to make any
representation or warranty to Buyer, express or implied, at law or in equity,
with respect to the Transactions, and Seller hereby disclaims any such
representation or warranty whether by such Seller or any of its Affiliates or
their respective officers, directors, employees, agents or representatives, or
any other Person, except in the case of fraud or willful misrepresentation.
 
21

--------------------------------------------------------------------------------

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
Except as set forth in the Buyer Disclosure Schedule (it being agreed that
disclosure in any section of the Buyer Disclosure Schedule shall apply to the
indicated section of this Agreement and to all other sections of this Agreement
to the extent that it is reasonably apparent from the face of such disclosure
that such matter is relevant to such other sections), Buyer hereby represents
and warrants as of the Closing Date (except to the extent made only as of a
specified date, in which case as of such date) to Seller as follows:
  Section 4.1  Organization and Related Matters.  Buyer is a limited liability
company duly organized and validly existing under the laws of the State of
Illinois.  Buyer has the limited liability company power and authority to own or
lease all of its properties and assets and to carry on its business as it is now
being conducted, and is duly licensed or qualified to do business in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary, except where the failure to be so
licensed or qualified would not reasonably be expected to have, individually or
in the aggregate, a Buyer Material Adverse Effect.
  Section 4.2  Authority; No Violation.
(a) Buyer has all requisite limited liability company power and authority to
execute and deliver this Agreement and the Ancillary Agreements and to
consummate the Transactions.  The execution and delivery of this Agreement and
the Ancillary Agreements and the consummation of the Transactions has been duly
and validly approved by all necessary corporate action on the part of Buyer.  No
other corporate proceeding on the part of Buyer is necessary to approve this
Agreement or the Ancillary Agreements or to consummate the Transactions.  This
Agreement has been, and the Ancillary Agreements will be, duly and validly
executed and delivered by Buyer and, assuming due authorization, execution and
delivery by Seller and its applicable Affiliates, this Agreement constitutes,
and the Ancillary Agreements will constitute, a valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, except as such
enforcement may be limited by (i) the effect of bankruptcy, insolvency,
reorganization, receivership, conservatorship, arrangement, moratorium or other
laws affecting or relating to the rights of creditors generally or (ii) the
rules governing the availability of specific performance, injunctive relief or
other equitable remedies and general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(b) Neither the execution and delivery of this Agreement or the Ancillary
Agreements by Buyer, nor the consummation by Buyer of the Transactions nor
compliance by Buyer with any of the terms or provisions hereof and the Ancillary
Agreements does or will (i) violate any provision of the certificate of
incorporation or bylaws or similar organizational documents of Buyer or its
applicable Affiliates or (ii) (x) violate any Applicable Law or (y) violate,
conflict with, result in a breach of any provision of or the loss of any benefit
under, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, result in the termination of or a right
of termination or cancellation under, accelerate the performance required by or
rights or obligations under, or result in the creation of any Lien upon any of
the respective properties or assets of Buyer under, any of the terms, conditions
or provisions of any contract or similar instrument or obligation to which Buyer
is a party, or by which it or any of its properties, assets or business
activities may be bound or affected, except (in the case of clause (ii) above)
for such violations, conflicts, breaches, defaults or loss of benefits which,
either individually or in the aggregate, would not reasonably be expected to
have a Buyer Material Adverse Effect.
 
 
22

--------------------------------------------------------------------------------

 
  Section 4.3  No Broker.  None of Buyer or any of its Affiliates has employed
any broker or finder or incurred any Liability for any broker’s fees,
commissions or finder’s fees in connection with the Transactions (other than any
broker or finder whose broker’s fees, commissions or finder’s fees shall be paid
solely by Buyer or its Affiliates).
  Section 4.4  Legal Proceedings.  There are no Proceedings that are pending or,
to Buyer’s Knowledge, threatened against or relating to Buyer or its controlled
Affiliates in connection with the Buyer’s operation or conduct of the Business
on and subsequent to Closing that would materially and adversely affect the
legality, validity or enforceability of this Agreement or the other Ancillary
Agreements to which it or its controlled Affiliates are a party or the
consummation of the Transactions.
  Section 4.5  Qualification.  Buyer is duly qualified to act as Trustee or
custodian for the Accounts.
  Section 4.6  Permits.  At Closing, Buyer or its Affiliates will hold, own or
possess all material Permits necessary for the lawful ownership, operation and
use of the Acquired Assets.
  Section 4.7  Consents and Approvals.  Except with respect to any filings that
may be required pursuant to applicable securities laws, Buyer is not required to
obtain any consent, waiver, authorization, approval, concession, license,
Permit, variance, exemption or Orders of, or provide notice to, any Governmental
Authority or other Person in connection with the execution and delivery by Buyer
of this Agreement and the Ancillary Agreements.
  Section 4.8  Limitations on Representations and Warranties.  Except for the
representations and warranties specifically set forth in this Agreement or in
any document delivered pursuant hereto, neither Buyer nor its officers,
directors, employees, agents or representatives, nor any other Person, makes or
shall be deemed to make any representation or warranty to Seller, express or
implied, at law or in equity, with respect to the Transactions, and Buyer hereby
disclaims any such representation or warranty whether by Buyer or any of its
Affiliates or its or their officers, directors, employees, agents or
representatives or any other Person, except in the case of fraud or willful
misrepresentation.
ARTICLE V
COVENANTS
  Section 5.1  Books and Records.  From and after the Closing, each party hereto
shall use commercially reasonable efforts to preserve and keep all Books and
Records, Account Files and other information to the extent in its possession and
relating to the accounting, business and financial affairs of the Business or
Acquired Assets that relate to the period prior to the Cut Off Time, for six (6)
years after the Closing Date or such longer time as required by Applicable Law;
provided that each party shall notify the other party at least thirty (30) days
in advance of destroying any materials referred to in this Section 5.1 prior to
the sixth (6th) anniversary of the Closing Date.
 
 
23

--------------------------------------------------------------------------------

 
  Section 5.2  Restrictive Covenants.
(a) Confidentiality.  From and after the date hereof, Seller and its Affiliates
will refrain from using or disclosing, and will take all commercially reasonable
steps to prevent unauthorized use or disclosure of, any Confidential
Information.  In the event that Seller reasonably believes after consultation
with counsel that Seller or its Affiliate is required by applicable Law or Order
to disclose any Confidential Information, such Seller or Affiliate may disclose
only such Confidential Information as may be legally required, provided that it
(if permitted by such applicable Law or Order) (i) provides Buyer with prompt
notice before such disclosure so that Buyer may attempt to obtain a protective
order or other assurance that confidential treatment will be accorded to such
Confidential Information and (ii) cooperates with Buyer in attempting to obtain
such order or assurance.  From and after the Closing, the Confidentiality
Agreement shall terminate and be of no force and effect with respect to any
information relating to the Business.
(b) Non-Competition.  Seller covenants and agrees that, during the Restricted
Period, Seller and its Affiliates will not, directly or indirectly, engage or
participate in any manner (as an owner, equity holder, financing source,
director, manager, officer, employee, agent, representative, consultant, service
provider or otherwise) in any business that offers, administers, markets, serves
as a custodian or trustee of, or otherwise provides services with respect to,
Safe Harbor IRAs. Notwithstanding the foregoing, nothing in this Section 5.2(b)
shall prohibit Seller or its Affiliates from (i) continuing to serve as a
custodian or trustee for a period not to exceed two hundred ten (210) days from
the Closing Date solely for the purpose of closing any of the Accounts that
Seller has been directed by the Account Holder to close on or prior to the
Trustee Resignation Date, (ii) serving solely as the depository bank for any
Safe Harbor IRAs for which one or more unrelated third parties serves as
custodian or trustee and provides all other services, or (iii) the passive
ownership of less than two percent (2%) of any class of stock listed on a
national securities exchange or traded in the over-the-counter market.
(c) Non-Solicitation of Business Relationships. Without limiting the generality
of the provisions of Section 5.2(b) above, Seller hereby covenants and agrees
that, during the Restricted Period, Seller and its Affiliates will not, directly
or indirectly, solicit, or participate in any manner (as an owner, equity
holder, financing source, director, manager, officer, employee, agent,
representative, consultant, service provider or otherwise) in any business that
solicits, any Person that is or was a customer, supplier or other business
relation of Seller at any time during the twenty-four (24)-month period prior to
the Closing Date for purposes of diverting such Person’s business from Buyer or
the Business or providing any goods or services which are or may reasonably be
considered to be competitive with those provided by Buyer or the Business.
(d) Non-Disparagement.  Seller hereby covenants and agrees that, during the
Restricted Period, Seller and its Affiliates will not, directly or indirectly,
make any derogatory or disparaging statement or communication regarding Buyer or
the Business or any of their employees.  Nothing in this Section 5.2(d) shall
limit Seller’s or its Affiliate’s ability to make true and accurate statements
or communications in connection with any disclosure Seller or its Affiliates
reasonably believe is required pursuant to applicable Law.
 
 
24

--------------------------------------------------------------------------------

 
(e) Blue-Pencil.  If any court of competent jurisdiction shall at any time deem
the term of any particular restrictive covenant contained in this Section 5.2
too lengthy, the geographic area covered too extensive or the scope too broad,
the other provisions of this Section 5.2 shall nevertheless stand, the term
shall be deemed to be the longest period permissible by Law under the
circumstances, the geographic area covered shall be deemed to comprise the
largest territory permissible by Law under the circumstances and the scope shall
be as broad as permissible by Law under the circumstances.  The court in each
case shall reduce the term, geographic area and or scope covered to what the
court deems permissible duration, size or breadth.
(f) Acknowledgements; Remedies.  Seller acknowledges and agrees that (i) the
covenants and agreements set forth in this Section 5.2 were a material
inducement to Buyer to enter into this Agreement and to perform its obligations
hereunder, (ii) Buyer and its stakeholders would not obtain the benefit of the
bargain set forth in this Agreement as specifically negotiated by the parties
hereto if Seller or any of its Affiliates breached the provisions of this
Section 5.2, (iii) any breach of the provisions of this Section 5.2 by Seller or
its Affiliates would result in a significant loss of goodwill by Buyer and the
Business, (iv) the Purchase Price is sufficient consideration to make the
covenants and agreements set forth herein enforceable, (v) the length of time,
scope and geographic coverage of the covenants set forth in this Section 5.2 is
reasonable given the benefits Seller will directly or indirectly receive
hereunder, (vi) Seller is familiar with all the restrictive covenants contained
in this Section 5.2 and is fully aware of its obligations hereunder, and
(vii) Seller will not challenge the reasonableness of the time, scope,
geographic coverage or other provisions of this covenants set forth in this
Section 5.2 in any Proceeding, regardless of who initiates such Proceeding. 
Seller further acknowledges and agrees that irreparable injury will result to
Buyer if Seller or any of its Affiliates breaches any of the terms of this
Section 5.2, and that in the event of an actual or threatened breach by Seller
or any of its Affiliates of any of the provisions contained in this Section 5.2,
Buyer will have no adequate remedy at Law.  Seller accordingly agrees that in
the event of any actual or threatened breach by Seller or any of its Affiliates
of any of the provisions contained in this Section 5.2, Buyer shall be entitled
to injunctive and other equitable relief without (i) the posting of any bond or
other security, (ii) the necessity of showing actual damages and (iii) the
necessity of showing that monetary damages are an inadequate remedy.  Nothing
contained herein shall be construed as prohibiting Buyer from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of any damages that it is able to prove.  Seller shall cause its
Affiliates to comply with this Section 5.2, and shall be liable for any breach
by any of its Affiliates of this Section 5.2.  In the event of a breach or
violation by Seller or any of its Affiliates of this Section 5.2, the Restricted
Period with respect to Seller shall be extended by a period of time equal to the
period of time during which Seller violates the terms of this Section 5.2.
  Section 5.3  Press Release.  Seller and Buyer shall consult with each other as
to the form, substance and timing of any press release or other public
disclosure related to this Agreement or the Transactions and the party seeking
to issue such a press release or make a public disclosure shall obtain the other
party’s consent prior to the issuance, publication or dissemination thereof;
provided, however, that Seller may make any disclosures to Account Holders as
contemplated by the Ancillary Agreements and either party may make such
disclosure to the extent required by Applicable Law.
 
25

--------------------------------------------------------------------------------

 
  Section 5.4  Regulatory Matters; Third-Party Consents.
(a) As promptly as practicable after the date of this Agreement, to the extent
(and only to the extent) requested by Buyer in writing, Seller shall take, or
cause to be taken, all actions, and do, or cause to be done, all things
reasonably necessary, proper or advisable under this Agreement to obtain as
promptly as practicable and to the extent possible all Consents, Orders, rulings
and clearances necessary to be obtained from any third-party and/or any
Governmental Authority in order to assign or transfer any Acquired Asset. 
Seller shall cooperate with Buyer following the Closing Date in any reasonable
arrangement requested by Buyer and designed to provide Buyer with the rights and
benefits (subject to the obligations) under any such Contract, including, at the
request of Buyer, enforcement for the benefit of Buyer of any and all rights of
Seller against any other party arising out of any such Contract by such other
party and, if requested by Buyer, acting as an agent on behalf of Buyer or as
Buyer shall otherwise reasonably require.  With respect to any such Contract,
following the Closing Date, if requested by Buyer, Seller shall continue use
commercially reasonable efforts to obtain such consents or waivers if requested
to do so by Buyer.  Upon the receipt of any such consent or waiver, Seller shall
promptly assign such Contract to Buyer.
(b) Seller also shall cooperate with Buyer and its representatives with respect
to all filings that Buyer elects to make or, pursuant to Applicable Law, is
required to make in connection with the Transactions.
  Section 5.5  Expenses.  Except as otherwise contemplated hereby, Seller, on
the one hand, and Buyer, on the other hand, shall each bear its own costs and
expenses incurred in connection with the negotiation and preparation of this
Agreement and the consummation of the Transactions.
  Section 5.6  Further Assurances.  Each party to this Agreement shall, at the
reasonable request of the other, at any time and from time to time following the
Closing Date, execute and deliver to the requesting party such further
instruments as may be reasonably necessary or appropriate in order to confirm or
carry out more effectively the Transactions or to vest, perfect or confirm
ownership of the Acquired Assets in Buyer.
  Section 5.7  Payment of Excluded Liabilities.  After the Closing, Seller
agrees to pay in full and discharge (a) all of the Excluded Liabilities in
accordance with their stated terms, as applicable, and in a manner that is not
detrimental to any relationships of Buyer or the Business with lessors,
employees, contractors, customers, suppliers or others; and (b) all checks
written, or ACH or similar transactions authorized, by Seller that are
outstanding on or before the Closing Date.
  Section 5.8  Information Relating to the Business.  From and after the
Closing, Seller shall use its reasonable best efforts, and shall cause each of
its Affiliates to provide to Buyer from time to time information regarding the
Business requested by Buyer and reasonably available to Seller.
 
 
26

--------------------------------------------------------------------------------

 
ARTICLE VI
TAX MATTERS
  Section 6.1  Tax Cooperation.  Buyer, on the one hand, and Seller and its
Affiliates, on the other hand, shall cooperate and (at the expense of the
requesting party) provide to each other such information and assistance as may
reasonably be requested in connection with (i) the preparation of any Tax Return
relating to the Acquired Assets or the Business, (ii) the conduct of any audit
or other examination by any Taxing Authority relating to any liability for Taxes
relating to the Acquired Assets or the Business, and (iii) the prosecution or
defense of any claim, suit or Proceeding relating to any Tax Return relating to
the Acquired Assets or the Business.  Without limiting the generality of the
foregoing, Seller will retain, until the expiration of the applicable statutes
of limitation (including any extensions thereof), copies of all Tax Returns,
supporting work schedules and other records relating to Tax periods or portions
thereof of Seller that relate to the Acquired Assets or the Business ending on
or prior to the Closing Date.
  Section 6.2  Transfer Taxes.  All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes (including any penalties and
interest) imposed in connection with this Agreement and the sale of the Acquired
Assets (“Transfer Taxes”) will be borne and paid fifty percent (50%) by Buyer
and fifty percent (50%) by Seller when due, and Buyer, at its own expense, will
cause to be filed all necessary Tax Returns and other documentation with respect
to all such Transfer Taxes and Seller shall cooperate and, as required by
Applicable Law, join in the execution of all necessary Tax Returns and other
documentation with respect to Transfer Taxes.
  Section 6.3  Tax Reporting.  Seller shall be responsible for, and shall make,
all required reports to applicable Taxing Authorities and to holders of Accounts
for (i) any Pre-Closing Tax Period and (ii) any post-Closing period ending on
the Conversion Date (as defined in the Services Agreement).  Buyer shall be
responsible for, and shall make, all required reports to applicable Taxing
Authorities for any post-Closing period following the Conversion Date.1
  Section 6.4  Allocation of Tax Liability.  For all purposes under this
Agreement involving the determination of Taxes (including the determination of
Excluded Taxes), in the case of Taxes that are payable with respect to any
Straddle Period, the portion of any such Tax that is allocable to the portion of
such Straddle Period ending on the end of the Closing Date shall be (i) in the
case of Taxes imposed on a periodic basis with respect to any assets or
otherwise measured by the level of any item (without regard for income, gross
receipts, payroll, sales or use), deemed to be the amount of such Taxes for such
entire Straddle Period multiplied by a fraction the numerator of which is the
number of calendar days in such Straddle Period ending on the end of the Closing
Date and the denominator of which is the number of calendar days in such entire
Straddle Period, and (ii) in the case of all other Taxes not described in clause
(i) above, deemed equal to the amount which would be payable if such Straddle
Period ended on the end of the Closing Date.



--------------------------------------------------------------------------------

1 NTD: Subject to further due diligence.
 
27

--------------------------------------------------------------------------------

 
ARTICLE VII
INDEMNIFICATION
  Section 7.1  Survival of Representations and Warranties and Agreements.  The
respective representations and warranties of Seller and Buyer contained in this
Agreement shall survive the Closing but shall expire on the date that is
eighteen (18) months after the Closing Date, except with respect to, and to the
extent of, any claim of which written notice in accordance with Section 7.4 has
been given by one party to the other prior to such expiration; provided,
however, that, notwithstanding the foregoing, (i) the representations and
warranties set forth in Section 3.9 (Taxes) shall continue until sixty (60) days
after the applicable statute of limitations (giving effect to any waiver,
mitigation or extension thereof) bar any claims that would result in a breach
thereof and (ii) (x) the representations and warranties set forth in
Sections 3.1 (Organization and Related Matters), 3.2(a) (Authority), 3.6 (No
Broker), 3.10 (Title), 3.11 (Accounts), 4.1 (Organization and Related Matters),
4.2(a) (Authority) and 4.3 (No Broker) and (y) any action relating to fraud or
intentional misrepresentation each shall survive until the date that is twenty
(20) years after the Closing Date.  The indemnification obligations under
Section 7.2 and 7.3 with respect to breaches of covenants and agreements shall
continue until sixty (60) days after all applicable statutes of limitation
(giving effect to any waiver, mitigation or extension thereof) bar any claims
that would result in a breach thereof.  Notwithstanding anything to the contrary
contained herein, if written notice of any claim for indemnification hereunder
has been delivered in accordance herewith prior to the expiration of the
applicable period set forth above, the indemnification obligations shall
continue with respect to such claim until the final resolution and satisfaction
of such claim in accordance with the provisions of this Article VII, and the
Indemnifying Party shall indemnify the Indemnified Party for all Damages
incurred in respect of such claim (subject to any applicable limitations
herein), regardless of when such Damages are incurred.  The period from the
Closing to the expiration, if any, of a representation, warranty, covenant or
agreement hereunder shall be referred to with respect to a claim for
indemnification thereunder as the “Survival Period.”
  Section 7.2  Indemnification by Seller.  Subject to the provisions of this
Article VII, Seller shall indemnify, defend and hold harmless Buyer and its
Affiliates and their respective equity holders, officers, directors, managers,
employees, representatives and agents (collectively, the “Buyer Indemnitees”)
from and against, and pay or reimburse the Buyer Indemnitees for, any and all
claims, losses, damages, Liabilities, awards, judgments, penalties, fines,
Taxes, demands, costs and expenses (including reasonable fees and expenses of
attorneys, accountants and other experts paid in connection with the
investigation or defense of, and all amounts paid in settlement with respect to,
any of the foregoing or any Proceeding relating to any of the foregoing)
(subject to Section 7.5(a), “Damages”) incurred, suffered or sustained by the
Buyer Indemnitees arising out of or relating to: (i) any breach of or inaccuracy
in any of the representations and warranties made in Article III, (ii) any
breach of any covenant or agreement of Seller made herein, (iii) any Excluded
Liability, (iv) any Proceeding that is or should be disclosed on Sections 3.7(a)
through 3.7(c) of the Disclosure Schedule and (v) any fraud or willful
misrepresentation by or on behalf of Seller in connection with this Agreement,
the Transaction Documents, and/or the Transactions.  Notwithstanding the
foregoing, Seller shall not be liable to indemnify any Buyer Indemnitees against
Damages arising under Section 7.2(i) above unless and until the aggregate amount
of such Damages exceeds $650,000 (the “Threshold Amount”), whereupon the Buyer
Indemnitees shall be entitled to indemnification for the full amount of such
Damages; provided, however, that Seller’s maximum Liability to the Buyer
Indemnitees for all Damages arising under Section 7.2(i) above shall not exceed
$5,000,000 (the “Maximum Amount”); provided, further, however, that the
Threshold Amount and Maximum Amount shall not apply with respect to Damages
arising out of any breach of or inaccuracy in any of the representations and
warranties set forth in Sections 3.1 (Organization and Related Matters), 3.2
(Authority; No Violation), 3.3 (Consents and Approvals), Section 3.6 (No
Broker), 3.9 (Taxes), 3.10 (Title), and 3.11 (Accounts), in which case Seller’s
maximum Liability to the Buyer Indemnitees shall not exceed the Purchase Price. 
The limitations set forth in this Section 7.2 shall not apply in respect of any
indemnification obligation arising out of or resulting from fraud or willful
misrepresentation by Seller.  Notwithstanding anything herein to the contrary,
for purposes of determining the amount of any Damages related to a breach of any
representation or warranty made by Seller in this Agreement, the representations
and warranties made by Seller in this Agreement shall be considered without
regard to any “material,” “Material Adverse Effect” or any similar term or
limitation contained therein (and shall be treated as if such words were deleted
from such representation or warranty).
 
28

--------------------------------------------------------------------------------

 
  Section 7.3  Indemnification by Buyer.  Subject to the provisions of this
Article VII,  Buyer shall indemnify, defend and hold harmless Seller and its
Affiliates and their respective equity holders, officers, directors, managers,
employees, representatives and agents (collectively, the “Seller Indemnitees”)
from and against, and pay or reimburse the Seller Indemnitees for, any and all
Damages incurred, suffered or sustained by the Seller Indemnitees arising out of
or relating to: (i) any breach of or inaccuracy in any of the representations
and warranties made in Article IV, (ii) any breach of any covenant or agreement
of Buyer made herein and (iii) any Assumed Liability.  Notwithstanding the
foregoing, Buyer shall not be liable to indemnify any Seller Indemnitees against
Damages arising under clause Section 7.3(i) above unless and until the aggregate
amount of such Damages exceeds the Threshold Amount, whereupon the Seller
Indemnitees shall be entitled to indemnification for the full amount of such
Damages; provided, however, that Buyer’s maximum Liability to the Seller
Indemnitees for all Damages arising under Section 7.3(i) above shall not exceed
the Maximum Amount; provided, further, however, that the Threshold Amount and
Maximum Amount shall not apply with respect to Damages arising out of any breach
of or inaccuracy in any of the representations and warranties set forth in
Sections 4.1 (Organization and Related Matters), 4.2(a) (Authority) and 4.3 (No
Broker), in which case Buyer’s maximum Liability to the Seller Indemnitees shall
not exceed the Purchase Price.  The limitations set forth in this Section 7.3
shall not apply in respect of any indemnification obligation arising out of or
resulting from fraud or willful misrepresentation by Buyer.  Notwithstanding
anything herein to the contrary, for purposes of determining the amount of any
Damages related to a breach of any representation or warranty made by Buyer in
this Agreement, the representations and warranties made by Buyer in this
Agreement shall be considered without regard to any “material,” “Material
Adverse Effect” or any similar term or limitation contained therein (and shall
be treated as if such words were deleted from such representation or warranty).
  Section 7.4  Indemnification Procedure.
(a) Promptly after the incurrence of any Damages by the party seeking
indemnification hereunder (the “Indemnified Party”), including any claim by or
communication from a third-party described in Section 7.4(c) hereof that would
be reasonably likely to give rise to indemnification hereunder, or the earlier
discovery of any facts or circumstances that would be reasonably likely to
result in an indemnification claim hereunder, the Indemnified Party shall
deliver to the party from which indemnification is sought (the “Indemnifying
Party”) a notice (the “Claim Notice”), which Claim Notice shall be delivered
within the relevant Survival Period; provided, however, that the failure to
provide such notice shall not release the Indemnifying Party from any of its
obligations under this Article VII except to the extent (and only to the extent)
that the Indemnifying Party forfeits material rights or defenses by reason of
such failure, and shall:
(i) state that the Indemnified Party has paid or properly accrued Damages, or
anticipates (specifying the events or occurrences giving rise to such
anticipation) that it is reasonably likely that it will incur Liability for
Damages for which such Indemnified Party is entitled to indemnification pursuant
to this Agreement; and
(ii) specify in reasonable detail each individual item of Damages included in
the amount so stated to the extent known, the date such item was paid or
properly accrued (if applicable), the basis for any anticipated Liability and
the nature of the breach of representation, warranty, covenant or agreement and
the computation of the amount, if reasonably capable of computation, to which
such Indemnified Party claims to be entitled hereunder.
 
29

--------------------------------------------------------------------------------

 
(b) Claims for Damages specified in any Claim Notice with respect to which the
parties agree in writing to be due, or which are finally determined by a court
of competent jurisdiction to be due, are hereinafter referred to, collectively,
as “Agreed Claims.” Within ten (10) Business Days of the determination of the
amount of any Agreed Claim, subject to the limitations of this Article VII, the
Indemnifying Party shall pay to the Indemnified Party an amount equal to the
Agreed Claim by cashier’s check or Wire Transfer to the bank account or accounts
designated in writing by the Indemnified Party not less than one (1) Business
Day prior to such payment.
(c) Promptly after the assertion by any third-party of any claim against any
Indemnified Party that may result in the incurrence by such Indemnified Party of
Damages for which such Indemnified Party would be entitled to indemnification
pursuant to this Agreement and within the relevant Survival Period, such
Indemnified Party shall deliver to the Indemnifying Party a Claim Notice;
provided, however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Article VII except to
the extent (and only to the extent) that the Indemnifying Party forfeits rights
or defenses by reason of such failure, and the Indemnifying Party shall have
thirty (30) days after receipt of the Claim Notice to elect, at its option, to
assume and control the defense of, at its own expense and by its own counsel,
such claim, and the Indemnifying Party shall be entitled to assert any and all
defenses available to the Indemnified Party to the fullest extent permitted by
Applicable Law; provided that (i) such Indemnifying Party’s counsel is not
reasonably objected to by the Indemnified Party and the Indemnified Party shall
not have been advised by counsel that an actual or potential conflict of
interest makes representation by the same counsel selected by the Indemnifying
Party inappropriate and (ii) the Indemnifying Party first enters into a written
agreement with the Indemnified Party that the Indemnifying Party is
unconditionally obligated to pay and satisfy any Damages which may arise with
respect to such third-party claim and provides evidence of its ability to
satisfy such obligation, in each case, in form and substance reasonably
satisfactory to the Indemnified Party.  If the Indemnifying Party shall, in
accordance with the previous sentence, undertake to compromise or defend any
such claim, it shall reasonably promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party agrees in such case to cooperate
fully with the Indemnifying Party and its counsel in the compromise of, or
defense against, any such claim.  Notwithstanding an election by the
Indemnifying Party to assume the defense of such action or proceeding, the
Indemnified Party shall have the right to employ separate counsel and to
participate in, but not control, the defense of such action or proceeding.  The
Indemnifying Party shall bear the reasonable fees, costs and expenses of such
separate counsel if, but only if, (A) the Indemnifying Party shall have
authorized in writing (which authorization shall not be unreasonably withheld,
conditioned or delayed) the Indemnified Party to employ separate counsel at the
Indemnifying Party’s expense and/or (B) such fees or expenses of such separate
counsel are incurred prior to the date the Indemnifying Party assumes control of
such defense, provided that the engagement of counsel by the Indemnified Party
prior to such time was reasonably necessary to preserve any potential rights or
defenses with respect to such third-party claim.  In any event, the Indemnified
Party and Indemnifying Party and their counsel shall cooperate in the defense of
any such claim subject to this Section 7.4(c) and keep such Persons informed of
all developments relating to any such claims, and provide copies of all relevant
correspondence and documentation relating thereto.  If the Indemnifying Party
receiving such Claim Notice does not elect within thirty (30) days to defend
such third-party claim, the Indemnified Party shall have the right, at the
Indemnifying Party’s expense, to defend such claim.  No Indemnifying Party shall
be liable to indemnify any Indemnified Party for any settlement of any such
action or claim effected without the consent of the Indemnifying Party, but if
settled with the written consent of the Indemnifying Party, or if there be a
final judgment for the plaintiff in any such action, the Indemnifying Party
shall indemnify and hold harmless each Indemnified Party from and against any
Damages by reason of such settlement or judgment, subject to the limitations set
forth in this Article VII.  If the Indemnifying Party shall assume the defense
of any claim in accordance with the provisions of this Section 7.4(c),  the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party before entering into any settlement of such claim, but only if: (1) the
settlement does not expressly and unconditionally release the Indemnified Party
from all Liabilities and obligations with respect to such claim, (2) the
settlement is in excess of the remaining portion of the Maximum Amount set forth
in Section 7.2 or 7.3, as applicable, (3) a finding or admission of any
violation of Law would be made by any Indemnified Party, (4) such settlement,
consent or cessation could otherwise reasonably be expected to interfere with or
adversely affect the business, operations or assets of the Indemnified Party,
and/or (5) if the settlement imposes injunctive or other equitable relief
against the Indemnified Party.  The Indemnified Party and the Indemnifying Party
each agrees to cooperate fully in all matters covered by this Section 7.4(c),
including, as required, the furnishing of Books and Records, personnel and
witnesses and the execution of documents, in each case as necessary for any
defense of such third-party claim and at no cost to the other party (provided
that any reasonable out-of-pocket expenses of the Indemnified Party incurred in
connection with the foregoing shall be considered part of Damages hereunder).
 
30

--------------------------------------------------------------------------------

 
(d) Anything to the contrary in this Section 7.4 notwithstanding, if a
third-party claim that primarily relates to Taxes or Excluded Taxes includes or
could reasonably be expected to include both a claim for Taxes that are Excluded
Taxes and a claim for Taxes that are not Excluded Taxes, and such claim for
Taxes that are Excluded Taxes is not separable from such a claim for Taxes that
are not Excluded Taxes, Seller (if the claim for Taxes that are Excluded Taxes
exceeds or reasonably could be expected to exceed in amount the claim for Taxes
that are not Excluded Taxes) or otherwise Buyer (Seller or Buyer, as the case
may be, the “Controlling Party”), shall be entitled to control the defense of
such third-party claim (such third-party claim, a “Tax Claim”).  In such case,
the other party (Seller or Buyer, as the case may be, the “Non-Controlling
Party”) shall be entitled to participate fully (at the Non- Controlling Party’s
sole expense) in the conduct of such Tax Claim and the Controlling Party shall
not settle such Tax Claim without the consent of such Non-Controlling Party
(which consent shall not be unreasonably withheld, conditioned or delayed).  The
costs and expenses of conducting the defense of such Tax Claim shall be
reasonably apportioned based on the relative amounts of the Tax Claim that are
Excluded Taxes and the Tax Claim that are not Excluded Taxes.  Notwithstanding
the foregoing, Seller shall be entitled to control in all respects, and neither
Buyer nor any of its Affiliates shall be entitled to participate in, the defense
of any third-party claim that relates to any income Taxes of Seller or any of
its Affiliates.  Seller shall be liable for any Damages resulting from any Tax
audit or other examination related to the Acquired Assets or the Business for
any Tax period or portion thereof ending on or before the Closing Date whether
or not such Tax audit or other examination results in any adjustment of the
Seller’s liability for Taxes related to the Acquired Assets or the Business.
  Section 7.5  Certain Damages; Certain Offsets; Calculation of Damages.
(a) Notwithstanding anything herein to the contrary, no party shall be liable to
any Indemnified Party for remote or speculative, punitive or exemplary Damages
as a result of any breach of this Agreement or other agreements referred to
herein or of any private right of action that any party may have hereunder
against another party hereto; provided that the foregoing shall not limit the
right of any Indemnified Party to indemnification in accordance with this
Agreement with respect to any component of any claim, settlement, award or
judgment against such party by any unaffiliated third-party.
(b) For purposes of calculating the monetary amount of Damages for which any
claim may be made against any Indemnifying Party, such monetary amount shall be
decreased to the extent of any amounts actually recovered by an Indemnified
Party under insurance policies and net of any increase in premiums directly
attributable to such Damages for the year of the claim and the following year,
deductibles or co-pays incurred in connection therewith and all costs of
collection.
(c) Each party will use its commercially reasonable efforts to mitigate each
loss or Liability for which such party is or may become entitled to be
indemnified hereunder, including by (i) using commercially reasonable efforts in
pursuing and attempting to recover any insurance proceeds available to it as a
result thereof and (ii) incurring costs only to the extent reasonably
appropriate to remedy any breach or remediate any other situation.
 
 
31

--------------------------------------------------------------------------------

 
  Section 7.6  Exclusive Remedy.  After the Closing Date, this Article VII shall
provide the exclusive remedy for any breach or alleged breach of this Agreement,
except in the case of fraud or willful misrepresentation, or with respect to
matters for which the remedy of specific performance, injunctive relief or other
non-monetary equitable remedies are available.
  Section 7.7  Treatment of Indemnification Payments.  Any amounts payable under
this Article VII shall for all income Tax purposes be treated by Buyer and
Seller as an adjustment to the Purchase Price to the maximum extent permitted by
Applicable Law.  Subject to the limitations described in this Article VII, Buyer
shall have a right of set-off against any monies deducted, withheld or retained
from or any monies which may be due or become due to Seller under this Agreement
to satisfy any claims by Buyer against Seller for indemnification pursuant to
this Article VII.
  Section 7.8  Distributions from the Escrow Account.  Upon the amount of
Damages to which any Buyer Indemnitee shall be entitled to indemnification
pursuant to this Article VII having been consented to in writing by Seller
(whether pursuant to a settlement agreement or otherwise) or determined pursuant
to a final, non-appealable judgment or other similar determination of a court of
competent jurisdiction, Buyer and Seller shall, not more than two (2) Business
Days after such determination, execute and deliver joint written instructions to
the Escrow Agent instructing the Escrow Agent to disburse an amount equal to the
amount of such Damages from the then-remaining funds in the escrow account in
accordance with the terms of the Escrow Agreement and the separate written
payment instructions of the Buyer Indemnitee.
  Section 7.9  Payment.  If any amount owed under this Article VII is not paid
within ten (10) days of a final settlement among the Indemnifying Parties and
the Indemnified Parties or upon a final adjudication determined by a court of
competent jurisdiction that an indemnification obligation is owing by the
Indemnifying Party to the Indemnified Party (either, a “Final Determination”),
such amount shall bear interest at the rate of ten percent (10%) per annum, or,
if less, the maximum rate permitted by applicable Law, and the Indemnifying
Party shall reimburse the Indemnified Party for any and all costs or expenses of
any nature or kind whatsoever (including reasonable legal fees) incurred in
seeking to collect such amount under this Article VII, and no limitation in this
Article VII shall apply to any such interest or reimbursement.
ARTICLE VIII
MISCELLANEOUS
  Section 8.1  Amendments; Waiver.  This Agreement may not be amended, altered
or modified except by written instrument executed by each of the parties
hereto.  No waiver of any party to this Agreement will be effective unless it is
in a writing signed by a duly authorized officer of the waiving party that makes
express reference to the provision or provisions subject to such waiver.  No
waiver shall constitute a waiver of, or estoppel with respect to, any further or
subsequent instances, or other inaccuracy, breach or failure to strictly comply
with the provisions of this Agreement.
 
32

--------------------------------------------------------------------------------

 
  Section 8.2  Entire Agreement.  This Agreement (including the Disclosure
Schedule, the Buyer Disclosure Schedule, the Schedules, the Ancillary
Agreements, the Confidentiality Agreement and any other schedules, certificates,
lists and documents referred to herein or therein, and any documents executed by
any of the parties simultaneously herewith or pursuant thereto), constitutes the
entire agreement of the parties hereto, and supersedes all prior agreements and
understandings, discussions, negotiations and communications, written and oral,
among the parties with respect to the subject matter hereof.
  Section 8.3  Interpretation.
(a) When a reference is made in this Agreement to Articles, Sections, Schedules
or Exhibits, such reference shall be to an Article of, Section of, Schedule to
or Exhibit to this Agreement unless otherwise indicated.  The table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. 
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, shall be deemed
to refer to the date set forth in the first paragraph of this Agreement.  The
word “extent” in the phrase “to the extent” shall mean the degree to which a
subject or other thing extends, and such phrase shall not mean simply “if”
unless the context in which such phrase is used shall dictate otherwise. 
References to “dollars” or “$” mean United States dollars, unless otherwise
clearly indicated to the contrary.
(b) The inclusion of any information in any section of the Disclosure Schedule
or the Buyer Disclosure Schedule or other document delivered by any of the
parties pursuant to this Agreement shall not be deemed to be an admission or
evidence of the materiality of such item, nor shall it establish a standard of
materiality for any purpose whatsoever.
  Section 8.4  Severability.  Without limiting Section 5.2(e), any term or
provision of this Agreement that is invalid or unenforceable in any jurisdiction
shall, as to that jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without rendering invalid or unenforceable the remaining
terms and provisions of this Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction.  If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.
  Section 8.5  Notices.  Unless otherwise provided herein, all notices and other
communications hereunder shall be in writing and shall be deemed given if
(i) delivered in person, (ii) transmitted by facsimile (with electronic
confirmation, provided that a copy of the notice or other communication is sent
by express courier) or (iii) delivered by an express courier, to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):
 
33

--------------------------------------------------------------------------------

 

 
If to Seller, to:
         
The Bancorp Bank
 
409 Silverside Road, Suite 105
 
Wilmington, DE 19809
 
Facsimile:
302.791.5653
 
E-mail:
wcassidy@thebancorp.com
 
Attention:
William Cassidy,
   
Executive Vice President, Head of Institutional Banking
         
with a copy to:
         
The Bancorp, Inc.
 
123 N. 3rd Street, Suite 603
 
Minneapolis, MN 55401
 
Facsimile:
302-791-5699
 
E-mail:
tpareigat@thebancorp.com
 
Attention:
Tom Pareigat, General Counsel
           
with a copy (which shall not constitute notice) to:
         
Ballard Spahr LLP
 
2000 IDS Center
 
80 South 8th Street
 
Minneapolis MN 55402-2119
 
Facsimile:
612.371.3207
 
E-mail:
colemansa@ballardspahr.com
 
Attention:
Scott A. Coleman, Esq.
             
If to Buyer, to:
           
Millennium Trust Company, LLC
 
2001 Spring Road, Suite 700
 
Oak Brook, Illinois 60523
 
E-mail:
dlaszlo@mtrustcompany.com
 
Attention:
Daniel K. Laszlo
             
with a copy (which shall not constitute notice) to:
           
Paul Hastings LLP
 
71 South Wacker Drive, Suite 4500
 
Chicago, IL  60606
 
Facsimile:
(312) 499-6100
 
E-mail:
brianrichards@paulhastings.com
 
Attention:
Brian F. Richards
     

  Section 8.6  Binding Effect; Persons Benefiting; No Assignment.  This
Agreement shall inure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns and any transferee of all or
substantially all of the assets of such party and its subsidiaries taken as a
whole.  This Agreement may not be assigned by any of the parties without the
prior written consent of Buyer, in the case of any assignment by Seller, and
Seller, in the case of any assignment by Buyer; provided, however, that nothing
in this Agreement shall or is intended to limit the ability of Buyer to assign
its rights or delegate its responsibilities, liabilities and obligations under
this Agreement, in whole or in part, without the consent of Seller to (a) any
Affiliate of Buyer, (b) any direct or indirect purchaser of all or substantially
all of the assets of Buyer and/or the Business or (c) any lender to Buyer and/or
the Business as security for borrowings.  Except as otherwise expressly set
forth in Article VII, no provision of this Agreement is intended or shall be
construed to confer upon any entity or Person other than the parties and their
respective successors and permitted assigns any right, remedy or claim under or
by reason of this Agreement or any part hereof.
 
 
34

--------------------------------------------------------------------------------

 
  Section 8.7  Counterparts.  This Agreement may be executed in two or more
counterparts, including via electronic transmission, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same agreement, it being understood that all of the parties need not sign the
same counterpart.
  Section 8.8  Waiver of Jury Trial.  The parties hereby waive, to the fullest
extent permitted by law, any right to trial by jury of any claim, demand, action
or cause of action arising under this Agreement or in any way connected with or
related or incidental to the dealings of the parties in respect of this
Agreement or any of the Transactions, in each case, whether now existing or
hereafter arising, and whether in contract, tort, equity or otherwise.  The
parties hereby further agree and consent that any such claim, demand, action or
cause of action shall be decided by court trial without a jury and that the
parties may file a copy of this Agreement with any court as written evidence of
the consent of the parties to the waiver of their right to trial by jury.
  Section 8.9  Governing Law; Venue.  This Agreement and any claim, demand,
action or cause of action arising under this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware applicable to
contracts made and wholly performed within such state, without regard to any
applicable conflicts of law principles.  The parties irrevocably submit to the
exclusive jurisdiction of the courts of the State of Delaware and to the
jurisdiction of the United States District Court for the District of Delaware
over any suit, action or proceeding arising out of or relating to this Agreement
or the affairs of the Business.  To the fullest extent that they may effectively
do so under Applicable Law, the parties hereto irrevocably waive and agree not
to assert, by way of motion, as a defense or otherwise, any claim that they are
not subject to the jurisdiction of any such court, any objection that they may
now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. 
Each party hereto further agrees that service of any process, summons, notice or
document by U.S. registered mail to such party’s respective address set forth in
Section 8.5 shall be effective service of process for any such suit, action or
proceeding.
  Section 8.10  Attorneys’ Fees.  Unless as otherwise set forth herein, in the
event of any litigation between the parties under this Agreement, the prevailing
party shall be entitled to an award of its reasonable attorneys’ fees, paralegal
fees and court costs through all trial and appellate levels and proceedings.
 
35

--------------------------------------------------------------------------------

 
  Section 8.11  Bulk Sales.  Seller shall indemnify Buyer with respect to
Losses  relating to the failure to comply with the requirements of the
applicable Laws of any jurisdiction relating to a bulk sale or transfer of
assets that may be applicable to the transfer of the Acquired Assets.
  Section 8.12  No Fiduciary Duty.  The parties acknowledge that (i) the
Transactions constitute an arm’s-length commercial transaction between Buyer, on
the one hand, and Seller, on the other, and (ii) notwithstanding any
pre-existing relationship between the parties, Seller is not an agent of, and
owes no fiduciary duties to, Buyer in connection with the Transactions.
  Section 8.13  Specific Performance.  The parties hereby acknowledge and agree
that the failure of any party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to
consummate the Transactions, will cause irreparable injury to the other party,
for which damages, even if available, will not be an adequate remedy. 
Accordingly, each party hereby consents to the issuance of temporary,
preliminary and permanent injunctive relief by the courts referenced in Section
8.9 to compel performance of such party’s obligations, or to prevent breaches or
threatened breaches of this Agreement, and to the granting by the courts
referenced in Section 8.9 of the remedy of specific performance of its
obligations hereunder, without, in any such case, the requirement to post any
bond or other undertaking, in addition to any other rights or remedies available
hereunder or at law or in equity.
  Section 8.14  Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement and the Transaction Documents.  In
the event an ambiguity or question of intent or interpretation arises, this
Agreement and the Transaction Documents shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement or any Ancillary Agreement.
[Signature Pages to Follow]
 
 
36

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
 

 
SELLER:
           
THE BANCORP BANK
         
By:
     
Name:
     
Its:
                     
BUYER:
           
MILLENNIUM TRUST COMPANY, LLC
         
By:
     
Name:
     
Its:
   

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 


ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of July 10, 2018 (this
"Agreement"), is by and between The Bancorp Bank, a Delaware chartered
commercial bank ("Seller"), and Millennium Trust Company, LLC, an Illinois
limited liability company ("Buyer"). Capitalized terms used but not otherwise
defined in this instrument shall have the meanings given to such terms in the
Purchase Agreement (as defined below).
 
WHEREAS, Seller and Buyer are parties to that certain Asset Purchase Agreement,
dated as of July 10, 2018 (the "Purchase Agreement"), pursuant to which Seller
has agreed to sell, transfer, assign, convey and deliver to Buyer, and Buyer has
agreed to purchase and acquire from Seller all the right, title and interest to
the Acquired Assets and to assume the Assumed Liabilities, on the terms and
subject to the conditions set forth in the Purchase Agreement.
 
NOW, THEREFORE, pursuant to and in accordance with the terms and subject to the
conditions set forth in the Purchase Agreement, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.          Assignment of Acquired Assets.  Seller hereby sells, transfers,
assigns, conveys and delivers to Buyer all of the right, title, and interest of
Seller as of the Cut Off Time in and to the Acquired Assets, free and clear of
all Liens.
 
2.          Assumption of Assumed Liabilities.  Buyer hereby assumes and agrees
to pay, perform, and discharge in accordance with their terms all of the Assumed
Liabilities, effective from and after the Cut Off Time.
 
3.          Excluded Liabilities.  Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed a sale, transfer,
assignment, conveyance, delivery or assumption by Buyer of any Excluded
Liabilities.
 
4.          Further Assurances.  Each party to this Agreement shall, at the
reasonable request of the other, at any time and from time to time following the
date hereof, execute and deliver to the requesting party such further
instruments as may be reasonably necessary or appropriate in order to confirm or
carry out more effectively the transactions contemplated by this Agreement or to
vest, perfect or confirm ownership of the Acquired Assets in Buyer.
 
5.          Purchase Agreement.  Nothing herein shall be deemed to modify or
diminish the representations, warranties, covenants, agreements, and obligations
of the parties hereto under the Purchase Agreement.  In the event of any
conflict or inconsistency between the terms of the Purchase Agreement and the
terms hereof, the terms of the Purchase Agreement shall govern.
 
6.          Counterparts.  This Agreement may be executed in two or more
counterparts, including via electronic transmission, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same agreement, it being understood that all of the parties need not sign the
same counterpart.
 
7.          Governing Law; Venue.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware applicable to
contracts made and wholly performed within such state, without regard to any
applicable conflicts of law principles.  The parties hereto irrevocably submit
to the exclusive jurisdiction of the courts of the State of Delaware and to the
jurisdiction of the United States District Court for the District of Delaware
over any suit, action or proceeding arising out of or relating to this
Agreement. To the fullest extent that they may effectively do so under
Applicable Law, the parties hereto irrevocably waive and agree not to assert, by
way of motion, as a defense or otherwise, any claim that they are not subject to
the jurisdiction of any such court, any objection that they may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.
 

--------------------------------------------------------------------------------

 
8.          Waiver of Jury Trial.  The parties hereby waive, to the fullest
extent permitted by law, any right to trial by jury of any claim, demand, action
or cause of action arising under this Agreement or in any way connected with or
related or incidental to the dealings of the parties in respect of this
Agreement or any of the transactions contemplated hereby, in each case, whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise.  The parties hereby further agree and consent that any such claim,
demand, action or cause of action shall be decided by court trial without a jury
and that the parties may file a copy of this Agreement with any court as written
evidence of the consent of the parties to the waiver of their right to trial by
jury.
 
* * * * * * * * * *
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption Agreement as of the date first written above.
 


SELLER:
 
 
BUYER:
THE BANCORP BANK
 
 
MILLENNIUM TRUST COMPANY, LLC
By:
   
By:
 
Name:
   
Name:
Gary Anetsberger
Title:
   
Title:
Chief Executive Officer
         





 
 
 
[Assignment and Assumption Agreement]
 
 
 

--------------------------------------------------------------------------------

 
Exhibit B
 
Execution Version
 
 
ESCROW AGREEMENT


THIS ESCROW AGREEMENT (this “Escrow Agreement”), is entered into as of July 10,
2018, by and among Millennium Trust Company, LLC, an Illinois limited liability
company (“Buyer”), The Bancorp Bank, a Delaware chartered commercial bank
(“Seller”), and Wilmington Trust, N.A., a national banking association, as
escrow agent (the “Escrow Agent”).  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Agreement (as
defined below).


RECITALS


A. Reference is made to that certain Asset Purchase Agreement (the “Agreement”)
made and entered into as of the date hereof by and among Buyer and Seller.
B. Section 2.7(b)(ii) of the Agreement provides that, at the Closing, Buyer
shall deposit an aggregate amount equal to $5,000,000 (the “Escrow Amount”) with
the Escrow Agent, and such funds plus all income accrued thereon (the “Escrow
Funds”) shall be maintained by Escrow Agent to secure Seller’s obligations under
the Agreement and shall be administered and payable in accordance with the terms
and conditions of the Agreement and this Escrow Agreement.
C. The basis for claims for any indemnification from Seller, and any limitations
thereon, shall be governed by the Agreement, which, as among Buyer and Seller,
shall be controlling for all purposes of this Escrow Agreement to the extent
inconsistent with any provisions hereof.
D. Schedule I to this Escrow Agreement sets forth the wire transfer instructions
of Buyer and Seller.


AGREEMENT


In consideration of the mutual covenants of the parties hereto set forth in this
Escrow Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1. Agent.  Seller and Buyer hereby appoint and designate the Escrow Agent as
escrow agent for the purposes set forth herein and the Escrow Agent hereby
accepts such appointment and agrees to accept, hold and disburse the Escrow
Funds in accordance with the terms hereof.  All references to the “Escrow
Agent,” as that term is used herein, shall refer to the Escrow Agent solely in
its capacity as such, and not in any other capacity whatsoever, whether as
individual, agent, fiduciary, trustee or otherwise.  The Escrow Agent shall have
no obligation to assure or participate in the enforcement or performance of the
Agreement whether or not the Escrow Agent shall have knowledge or notice of the
terms thereof, or any acts or omissions relating thereto.
 
 

--------------------------------------------------------------------------------


 
2. Deposit of Escrow Amount.  Pursuant to the terms of the Agreement, on the
date hereof, Buyer hereby deposits with the Escrow Agent, by wire transfer of
immediately available funds, and the Escrow Agent hereby acknowledges receipt
of, the Escrow Amount, to be held and disbursed by the Escrow Agent as set forth
herein.  Subject to the provisions of Section 3, the Escrow Funds shall be
deposited by the Escrow Agent into the account holding the Escrow Funds (the
“Escrow Account”) maintained by the Escrow Agent and shall be maintained in such
Escrow Account until the distribution of the Escrow Funds in accordance with the
terms hereof.


3. Investment of Escrow Funds.


(a) The Escrow Agent shall invest and reinvest the Escrow Funds from time to
time in the M&T Bank Corporate Deposit Account (the “M&T Deposit Account”) or
such similar fund or successor account offered by the Escrow Agent.  Amounts on
deposit in the M&T Deposit Account are insured by the Federal Deposit Insurance
Corporation (the “FDIC”), subject to applicable rules and regulations of the
FDIC, in the basic FDIC Insurance amount of $250,000, per depositor, per insured
bank.  This includes principal and accrued interest up to a total of $250,000. 
Each of Buyer and Seller understands that deposits in the M&T Deposit Account
are not secured.  The Escrow Agent shall have the right to liquidate any
investments of the Escrow Funds held by the Escrow Agent hereunder in order to
provide funds necessary to make required payments hereunder.  The Escrow Agent
shall have no authority to invest the Escrow Funds in any other obligations or
investments except as provided in this Section 3.  Neither Buyer, on the one
hand, nor Seller, on the other hand, makes any express or implied representation
or warranty with respect to any insurance of any amounts on deposit in the
Escrow Funds.


(b) The parties hereto recognize and agree that the Escrow Agent will not
provide supervision, recommendations or advice relating to either the investment
of moneys held in the Escrow Account or the purchase, sale, retention or other
disposition of any permitted investment.  Any loss or expense incurred as a
result of an investment will be borne by the Escrow Account.


(c) The Escrow Agent is hereby authorized to execute purchases and sales of
permitted investments through the facilities of its own trading or capital
markets operations or those of any affiliated entity.  The Escrow Agent shall
send statements to each of the parties hereto on a monthly basis reflecting
activity in the Escrow Account for the preceding month.  Although each of the
parties hereto recognizes that it may obtain a broker confirmation or written
statement containing comparable information at no additional cost, the parties
hereto hereby agree that confirmations of permitted investments are not required
to be issued by the Escrow Agent for each month in which a monthly statement is
rendered.  No statement need be rendered for the Escrow Account if no activity
occurred for such month.


(d) The parties hereto acknowledge and agree that the delivery of the Escrow
Funds is subject to the sale and final settlement of permitted investments. 
Proceeds of a sale of permitted investments will be delivered on the business
day on which the appropriate instructions are delivered to the Escrow Agent if
received prior to the deadline for same day sale of such permitted investments. 
If such instructions are received after the applicable deadline, proceeds will
be delivered on the next succeeding business day.
 
2

--------------------------------------------------------------------------------

 


4. Tax Matters.


(a) Reporting of Income.  Buyer and Seller agree that, for Tax reporting
purposes, all Taxable interest on or other income, if any, attributable to the
Escrow Funds shall be allocable to Seller in accordance with Proposed Treasury
Regulation 1.468B-8.  The Escrow Agent will report all income, if any, that is
earned on, or derived from, the Escrow Funds as income of Seller whether or not
the income was distributed by the Escrow Agent during any particular year as and
to the extent required under the provisions of the Internal Revenue Code of
1986, as amended (the “Code”) and shall, as soon as is practicable after
December 31 of each calendar year (but in no event later than required by
applicable law) prepare and distribute to Seller a Form 1099 or equivalent Tax
reporting forms reflecting such income, if applicable.


(b) Preparation and Filing of Tax Returns.  Any tax returns required to be
prepared and filed with respect to Taxable interest on or other income, if any,
attributable to the Escrow Funds will be prepared and filed by Seller with the
Internal Revenue Service in all years income is earned, whether or not income is
received or distributed in any particular tax year, and the Escrow Agent shall
have no responsibility for the preparation and/or filing of any tax return other
than as set forth in Section 4(a) of this Escrow Agreement with respect to any
income earned by the Escrow Account.  The Escrow Agent shall be deemed the payor
of any interest or other income paid upon investment of the Escrow Property for
purposes of performing tax reporting.  With respect to any other payments made
under this Escrow Agreement, the Escrow Agent shall not be deemed the payor and
shall have no responsibility for performing tax reporting.  The Escrow Agent’s
function of making such payments is solely ministerial and upon express
direction of the Buyer and Seller.


(c) Payment of Taxes.  Any taxes payable on income earned from the investment of
any sums held in the Escrow Account shall be paid by Seller, whether or not the
income was distributed by the Escrow Agent during any particular year and to the
extent required under the provisions of the Code.


(d) Unrelated Transactions.  The Escrow Agent shall have no responsibility for
the preparation and/or filing of any tax information return with respect to any
transactions, whether or not related to this Escrow Agreement, that occur
outside the Escrow Funds.


5. Presentation and Payment of Claims against the Escrow Funds.


(a) At any time prior to the Escrow Funds Distribution Date (as defined below),
Buyer (on behalf of any Buyer Indemnitee) may, in accordance with the Agreement,
from time to time deliver to the Escrow Agent and Seller a written notice
demanding payment in connection with a claim pursuant to the Agreement (each
such notice, a “Demand”), which Demand shall state a good faith estimate of the
amount of the Escrow Funds to be reserved against such claim (each, a “Claim”).
 
3

--------------------------------------------------------------------------------

 


(b) Seller may reply to any Demand made under Section 5(a) hereof by written
notice given to Buyer with a copy to the Escrow Agent, which written notice
shall state whether Seller agrees or disagrees that the Claim asserted by Buyer
is a valid Claim under the Agreement and/or agrees or disagrees with respect to
the amount of the Claim.  If, within thirty (30) calendar days after the date of
receipt by Seller of the Demand from Buyer, the Escrow Agent and Buyer have not
received a written notice from Seller that asserts that a good faith dispute
exists with respect to such Claim (a “Dispute Notice”), then Seller shall be
deemed to have irrevocably agreed with such Claim, the Escrow Agent shall, on
the next business day, disburse to Buyer from the Escrow Funds the amount of the
Claim and the Escrow Funds shall be reduced to the extent thereof.  If a Dispute
Notice is timely delivered, and in the Dispute Notice Seller acknowledges or
does not dispute that a portion of the Claim is a valid Claim and acknowledges
or does not dispute the amount attributable to the portion of the Claim so
acknowledged or not disputed, then Seller shall be deemed to have irrevocably
agreed with such portion of the Claim and the Escrow Agent shall disburse to
Buyer from the Escrow Funds the amount so acknowledged to or not disputed by
Seller.


(c) If a Dispute Notice is timely delivered by Seller in accordance with Section
5(b) hereof, then the amount of the Claim less the amount (if any) acknowledged
or not disputed in the Dispute Notice by Seller as due Buyer and disbursed to
Buyer, shall be treated as a disputed claim (the “Disputed Claim”) and the
amount of such Disputed Claim shall be held by the Escrow Agent as an undivided
portion of the Escrow Funds (which amount shall continue to be available to
satisfy other Claims) until the earlier to occur of (i) the Escrow Agent’s
receipt of a joint written instruction executed by Seller and Buyer (a “Joint
Written Instruction”) with respect to such Disputed Claim or (ii) the Escrow
Agent’s receipt of a final, non-appealable judgment, order or decree of a court
or other judicial body of competent jurisdiction that decided the Disputed Claim
(a “Final Judgment”).  The Escrow Agent shall receive and may conclusively rely
upon a written opinion of counsel to the effect that any such Final Judgment is
final, non-appealable and from a court or other judicial body of competent
jurisdiction.  The aggregate amount of all Claims with respect to which the
deadline for delivery of a Dispute Notice has not passed and all Disputed Claims
existing from time to time is sometimes referred to herein as the “Reserve.” 
Upon Escrow Agent’s receipt of either a Joint Written Instruction or a Final
Judgment with respect to any Disputed Claim, (A) if such Joint Written
Instruction or Final Judgment sets forth any amounts that are to be paid in
favor of Buyer (or other Buyer Indemnitee), then the Escrow Agent shall within
three (3) business days of the date of such receipt disburse such amount to
Buyer (or such other Buyer Indemnitee) from the Escrow Funds, (B) the amount of
the Reserve shall be reduced by the full amount of such Disputed Claim and (C)
if the Escrow Funds Distribution Date has occurred, then the Escrow Agent shall
within three (3) business days of the date of such receipt disburse to Seller
from the Escrow Funds an amount equal to the excess, if any, of the Escrow Funds
as of such date (after giving effect to such disbursement) over the Reserve as
adjusted pursuant to part (B) of this Section 5(c).
 
4

--------------------------------------------------------------------------------

 


6. Distributions and Payments.


(a) On October 11, 2019 (the “Escrow Funds Distribution Date”), the Escrow Agent
shall disburse to Seller, the Escrow Funds then held by the Escrow Agent less
the aggregate amount of the Reserve as of the Escrow Funds Distribution Date. 
Any such Reserve shall be distributed in accordance with Section 5(c) hereof.


(b) Other than pursuant to the terms expressly set forth herein, the Escrow
Agent shall make such distributions from the Escrow Funds to Seller or Buyer
only as shall be specified in a Joint Written Instruction, as applicable,
delivered to the Escrow Agent.


(c) Subject to the terms of Sections 5(c) hereof, any distribution required to
be made by the Escrow Agent under this Escrow Agreement shall be made by the
Escrow Agent promptly upon liquidation of any investment required for such
distribution.


7. Rights, Obligations and Indemnification of the Escrow Agent.


(a) In performing any of its duties under this Escrow Agreement, or upon the
claimed failure to perform its duties hereunder, the Escrow Agent shall not be
liable to anyone for any damages, losses, or expenses that such party may incur
as a result of the Escrow Agent so acting or failing to act; provided that the
Escrow Agent shall be liable for damages arising out of its fraud, gross
negligence or willful misconduct under this Escrow Agreement.  Accordingly, the
Escrow Agent shall not incur any such liability with respect to: (i) any action
taken or omitted to be taken in good faith and without fraud, gross negligence
or willful misconduct; or (ii) any action taken or omitted to be taken in
reliance (including reliance not only as to a document’s due execution and the
validity and effectiveness of its provisions, but also as to the truth and
accuracy of any information contained therein) upon any document, including any
written notice, request or instruction provided for in this Escrow Agreement,
that the Escrow Agent shall in good faith believe to be genuine without inquiry
and without requiring substantiating evidence of any kind, to have been signed
or presented by a proper Person or Persons and to conform with the provisions of
this Escrow Agreement.  Concurrently with the execution of this Escrow
Agreement, Buyer and Seller shall deliver to the Escrow Agent Exhibit A-1 and
Exhibit A-2 which contain an authorized signer designation therein.  The Escrow
Agent shall have no liability for loss arising from any cause beyond its
control, including, but not limited to, the following: (x) the act, failure or
neglect of any agent or correspondent selected by Seller or Buyer for the
remittance of funds; (y) any delay, error, omission or default of any
communication by any Person other than the Escrow Agent; or (z) the acts or
edicts of any government or governmental agency or other group or entity
exercising governmental powers.


(b) Buyer, on the one hand, and Seller, on the other hand, each hereby agree to
indemnify and hold the Escrow Agent and its parent, affiliates, directors,
officers, agents and employees (collectively, the “Escrow Agent Indemnitees”)
harmless from and against one-half (½) of any and all claims, liabilities,
losses, damages, fines, penalties and expenses, including out-of-pocket,
incidental expenses and reasonable legal fees and expenses (“Losses”) that may
be imposed on, incurred by, or asserted against, the Escrow Agent Indemnitees or
any of them for following any instruction or other direction upon which the
Escrow Agent is authorized to rely pursuant to the terms of this Escrow
Agreement; provided that the Escrow Agent has not acted with gross negligence or
engaged in fraud or willful misconduct.  In addition to and not in limitation of
the immediately preceding sentence, Buyer, on the one hand, and Seller on the
other hand, each hereby also covenant and agree to indemnify and hold the Escrow
Agent Indemnitees and each of them harmless from and against one-half (½) of all
Losses that may be imposed on, incurred by, or asserted against the Escrow Agent
Indemnitees or any of them in connection with or arising out of the Escrow
Agent’s performance under this Escrow Agreement (including any action taken by
the Escrow Agent in accordance with Section 7(i)); provided, however, that such
indemnity shall not apply to any Losses finally determined to have been directly
caused by the Escrow Agent’s fraud, gross negligence or willful misconduct.  The
provisions of this Section 7(b) shall survive the termination of this Escrow
Agreement and the resignation or removal of the Escrow Agent for any reason.
 
5

--------------------------------------------------------------------------------

 


(c) The Escrow Agent shall have only those duties as are specifically provided
herein, which shall be deemed purely ministerial in nature, and shall under no
circumstance be deemed a fiduciary for any of the parties to this Escrow
Agreement.  The Escrow Agent shall neither be responsible for, nor chargeable
with, knowledge of the terms and conditions of any other agreement, instrument
or document between the other parties hereto, in connection herewith, including,
without limitation, the Agreement.  This Escrow Agreement sets forth all matters
pertinent to the escrow contemplated hereunder, and no additional obligations of
the Escrow Agent shall be inferred from the terms of this Escrow Agreement or
any other agreement.  IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN
FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S FRAUD,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR (II) ANY SPECIAL, INDIRECT OR
CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND WHATSOEVER (INCLUDING, BUT NOT
LIMITED TO, LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.


(d) If any part of the Escrow Funds is at any time attached, garnished or levied
upon under any court order, or if the payment or transfer of any such funds
shall be stayed or enjoined by any court order, or any order, judgment or decree
shall be made or entered by any court affecting such funds or any portion
thereof, then in any of such events, the Escrow Agent is authorized, in its sole
discretion, to rely upon and comply with any such order, writ, judgment or
decree which it is advised in writing by legal counsel is binding upon it.  If
the Escrow Agent complies with the preceding sentence and any such order, writ,
judgment or decree, it shall not be liable to Buyer, Seller or any other Person
by reason of such compliance, even though such order, writ, judgment or decree
may subsequently be reversed, modified, annulled, set aside or vacated.


(e) Seller and Buyer agree that until there is a Final Judgment of a Disputed
Claim or the delivery of a Joint Written Instruction regarding a Disputed Claim,
the Escrow Agent shall retain the Reserve in connection with such Disputed Claim
under Section 5 hereof.


(f) Except as specifically provided in Section 3 of this Escrow Agreement, the
Escrow Agent shall have no responsibility for the investment of any funds held
hereunder.  The Escrow Agent shall not be liable to Seller or Buyer and hereby
disclaims any responsibility for any losses or penalties incurred with respect
to any such investments.


(g) Subject to the terms hereof, the Escrow Agent may resign without obtaining
the order of any court, by giving at least thirty (30) calendar days prior
written notice to Seller and Buyer of the Escrow Agent’s intent to resign and,
upon the taking of all the actions as described in this Section 7(g) by the
Escrow Agent, the Escrow Agent shall have no further responsibilities hereunder
to Seller or Buyer or to any other Person in connection with this Escrow
Agreement.  Such resignation shall be effective upon the appointment by Seller
and Buyer of a successor escrow agent, which shall be a bank or other financial
institution having capital and surplus of at least $500,000,000 (a “Qualified
Successor Agent”).  Any such Qualified Successor Agent shall be appointed (which
appointment shall be made without delay) by a written instrument, mutually
satisfactory to, and executed by, Seller, Buyer and the Qualified Successor
Agent, and the Escrow Agent shall execute an assignment by the Escrow Agent of
the Escrow Funds to the Qualified Successor Agent. Any Qualified Successor Agent
appointed under the provisions of this Escrow Agreement shall have all of the
same rights, powers, privileges, immunities and authority with respect to the
matters contemplated herein as are granted herein to the original Escrow Agent
and thereafter such Qualified Successor Agent shall be the Escrow Agent
hereunder. If Seller and Buyer have failed to appoint a Qualified Successor
Agent prior to the expiration of thirty (30) calendar days following receipt of
the notice of resignation or removal, the Escrow Agent may appoint a Qualified
Successor Agent or petition any court of competent jurisdiction for the
appointment of a Qualified Successor Agent or for other appropriate relief,
provided that such successor escrow agent must be a Qualified Successor Agent. 
Any such resulting appointment shall be binding upon all of the parties hereto
and thereafter such successor escrow agent shall be the Escrow Agent hereunder.
 
6

--------------------------------------------------------------------------------

 


(h) It is not the intention of the parties hereto to create, nor shall this
Escrow Agreement be construed as creating, a partnership or association, or to
render the parties hereto liable as partners.


(i) Notwithstanding any provision herein to the contrary, in the event (i) of
any disagreement or controversy arising under this Escrow Agreement, (ii)
conflicting demands or notices are made upon the Escrow Agent arising out of or
relating to this Escrow Agreement, or (iii) the Escrow Agent in good faith is in
doubt as to what action it should take hereunder, the Escrow Agent shall have
the right, at its election, to withhold and stop all further proceedings in, and
performance of, this Escrow Agreement and all instructions received hereunder
and file a suit in interpleader and obtain an order from a court of competent
jurisdiction requiring all parties involved to interplead and litigate in such
court their claims and rights among themselves and with the Escrow Agent. 
Should any suit or legal proceeding be instituted arising out of or related to
this Escrow Agreement, whether such suit be initiated by the Escrow Agent or
others, the Escrow Agent shall have the right, at its option, to stop all
further proceedings under and performance of this Escrow Agreement and of all
instructions received hereunder until all differences shall have been rectified
and all doubts resolved by agreement or until the rights of all parties shall
have been fully adjudicated.


(j) The Escrow Agent shall have the right to perform any of its duties hereunder
through agents, attorneys, custodians or nominees.


(k) The Escrow Agent shall not be responsible or liable for any failure or delay
in the performance of its obligations under this Escrow Agreement arising out of
or caused, directly or indirectly, by circumstances beyond its reasonable
control, including, without limitation, acts of God; earthquakes; fire; flood;
wars; acts of terrorism; civil or military disturbances; sabotage; epidemic;
riots; interruptions, loss or malfunctions of utilities, computer (hardware or
software) or communications services; accidents; labor disputes; acts of civil
or military authority or governmental action; it being understood that the
Escrow Agent shall use commercially reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
reasonably practicable under the circumstances.


8. Fees.  Buyer, on the one hand, and Seller, on the other hand, shall each be
liable for one-half (½) of the fees and expenses of the Escrow Agent as
described in Exhibit B attached hereto for so long as any portion of the Escrow
Funds is held by the Escrow Agent hereunder.  The Escrow Agent shall have, and
is hereby granted, a prior lien upon any property, cash, or assets of the Escrow
Account, with respect to its unpaid fees, non-reimbursed expenses and
unsatisfied indemnification rights, superior to the interests of any other
Persons or entities.  The Escrow Agent shall be entitled to and is hereby
granted the right to set off and deduct any unpaid fees, non-reimbursed expenses
and unsatisfied indemnification rights from amounts on deposit in the Escrow
Account.
 
7

--------------------------------------------------------------------------------

 


9. Notices and Instructions.  Any notices, consents or other communication
required to be sent or given hereunder by any of the parties hereto shall in
every case be in writing and be sent or given to each party referenced below,
and shall be deemed properly served if (a) delivered personally, (b) delivered
by a recognized overnight courier service, or (c) sent by electronic mail, in
each case, to the parties hereto at the addresses and email addresses as set
forth below or at such other addresses and email addresses as may be furnished
in writing in accordance with this Section 9:
 

 
(a)  If to Seller:
The Bancorp Bank 
   
409 Silverside Road, Suite 105
   
Wilmington, DE 19809
   
Email:
wcassidy@thebancorp.com
   
Attention:
William Cassidy,
     
Executive Vice President,
     
Head of Institutional Banking
         
with a copy to:
The Bancorp, Inc.
   
123 N. 3rd Street, Suite 603
   
Minneapolis, MN 55401
   
Email:
tpareigat@thebancorp.com
   
Attention:
Tom Pareigat, General Counsel
         
with a copy to:
Ballard Spahr LLP
   
2000 IDS Center
   
80 South 8th Street
   
Minneapolis MN 55402-2119
   
Email:
colemansa@ballardspahr.com
   
Attention:
Scott A. Coleman, Esq.
         
 (b)  If to Buyer:
Millennium Trust Company, LLC
   
2001 Spring Road, Suite 700
   
Oak Brook, Illinois 60523
   
E-mail:
dlaszlo@mtrustcompany.com
   
Attention:
Daniel K. Laszlo
         
with a copy to:
Paul Hastings LLP
   
71 South Wacker Drive, Suite 4500
   
Chicago, IL 60606
   
Email:
brianrichards@paulhastings.com
     
kellypadgett@paulhastings.com
   
Attention:
Brian F. Richards
     
Kelly Padgett
         
(c)  If to the Escrow Agent:
Wilmington Trust, N.A.
   
10 S. Riverside Plaza, Suite 875
   
Chicago, IL 60606
   
Email:
tmartin@wilmingtontrust.com
   
Attention:
Timothy P. Martin




Date of service of such notice shall be (x) the date such notice is personally
delivered, (y) one (1) day after the date of delivery to the overnight courier
if sent by overnight courier or (z) the date such notice is transmitted by
electronic mail, if such transmission is prior to 5:00 p.m. Central Standard
Time on a business day, or the next succeeding business day if such transmission
is later.  Account statements shall be sent via first class mail to the parties
in accordance with this Section 9.
 
8

--------------------------------------------------------------------------------

 


10. Entire Agreement.  This Escrow Agreement and, as between Buyer and Seller,
the Agreement set forth the entire understanding of the parties hereto, and
supersede and preempt all prior oral or written understandings and agreements
with respect to the subject matter hereof, and shall not be modified or affected
by any offer, proposal, statement or representation, oral or written, made by or
for any party in connection with the negotiation of the terms hereof.


11. Governing Law.  THIS ESCROW AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO ITS RULES OF CONFLICTS OF LAW.


12. Consent to Jurisdiction; Forum Selection; Waiver of Jury Trial.


(a) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS ESCROW AGREEMENT SHALL BE TRIED AND LITIGATED EXCLUSIVELY IN THE DELAWARE
COURT OF CHANCERY IN NEW CASTLE COUNTY, OR IN THE EVENT (BUT ONLY IN THE EVENT)
THAT SUCH COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION OVER SUCH ACTION, THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE.  THE AFOREMENTIONED
CHOICE OF VENUE IS INTENDED BY THE PARTIES TO BE MANDATORY AND NOT PERMISSIVE IN
NATURE, THEREBY PRECLUDING THE POSSIBILITY OF LITIGATION BETWEEN THE PARTIES
WITH RESPECT TO OR ARISING OUT OF THIS ESCROW AGREEMENT IN ANY JURISDICTION
OTHER THAN THOSE SPECIFIED IN THIS SECTION 12.  EACH PARTY HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON-CONVENIENS OR SIMILAR
DOCTRINE OR TO OBJECT TO VENUE WITH RESPECT TO ANY PROCEEDING BROUGHT IN
ACCORDANCE WITH THIS SECTION 12, AND STIPULATES THAT THE DELAWARE COURT OF
CHANCERY IN NEW CASTLE COUNTY (OR IN THE EVENT (BUT ONLY IN THE EVENT) THAT SUCH
COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION OVER SUCH ACTION, THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE) SHALL HAVE IN PERSONAM
JURISDICTION AND VENUE OVER SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY
DISPUTE, CONTROVERSY OR PROCEEDING ARISING OUT OF OR RELATED TO THIS ESCROW
AGREEMENT.  EACH PARTY HEREBY AUTHORIZES AND ACCEPTS SERVICE OF PROCESS
SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST IT AS CONTEMPLATED BY
THIS SECTION 12 BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, TO ITS ADDRESS FOR THE GIVING OF NOTICES AS SET FORTH IN THIS
ESCROW AGREEMENT, OR IN THE MANNER SET FORTH IN SECTION 9 OF THIS ESCROW
AGREEMENT FOR THE GIVING OF NOTICE.  ANY FINAL JUDGMENT RENDERED AGAINST A PARTY
IN ANY ACTION OR PROCEEDING SHALL BE CONCLUSIVE AS TO THE SUBJECT OF SUCH FINAL
JUDGMENT AND MAY BE ENFORCED IN OTHER JURISDICTIONS IN ANY MANNER PROVIDED BY
LAW.


(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATED TO THIS ESCROW AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. 
THE PARTIES HERETO EACH AGREE THAT ANY AND ALL SUCH CLAIMS AND CAUSES OF ACTION
SHALL BE TRIED BY THE COURT WITHOUT A JURY.  EACH OF THE PARTIES HERETO FURTHER
WAIVES ANY RIGHT TO SEEK TO CONSOLIDATE ANY SUCH LEGAL PROCEEDING IN WHICH A
JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED.
 
9

--------------------------------------------------------------------------------

 


13. Severability.  The unenforceability or invalidity of any provision of this
Escrow Agreement shall not affect the enforceability or validity of any other
provision.


 14. Amendment and Waiver.  This Escrow Agreement may be amended, or any
provision of this Escrow Agreement may be waived; provided that (a) any such
amendment or waiver will be binding on Buyer only if such amendment or waiver is
set forth in a writing executed by Buyer, (b) any such amendment or waiver will
be binding on the Escrow Agent only if such amendment or waiver is set forth in
a writing executed by the Escrow Agent, and (c) any such amendment or waiver
will be binding upon Seller only if such amendment or waiver is set forth in a
writing executed by Seller.  The waiver of any provision of this Escrow
Agreement shall not operate or be construed as a waiver of any other provision.


15. Headings.  The subject headings of sections of this Escrow Agreement are
included for purposes of convenience of reference only and shall not affect the
construction or interpretation of any of its provisions.


16. Successors, Assigns and Third-Party Beneficiaries.  All covenants and
agreements contained in this Escrow Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  Except as otherwise provided herein, this Escrow Agreement shall not
be assignable by any party hereto without the prior written consent of the other
parties hereto; provided, however, that Buyer, upon written notice to Escrow
Agent, shall be allowed to assign its rights and benefits hereto to (a) an
Affiliate, (b) to a buyer in connection with a sale of Buyer’s business, whether
by sale of assets, sale of stock, merger, consolidation or otherwise, and (c) to
Buyer’s lenders as collateral for security purposes.


17. Successor Escrow Agent by Merger.  Notwithstanding anything contained herein
to the contrary, any entity into which the Escrow Agent may be merged or with
which it may be consolidated, or any entity resulting from any merger,
conversion or consolidation to which the Escrow Agent shall be a party, or any
banking association or corporation  to which all or substantially all of the
corporate trust business of the Escrow Agent shall be transferred, shall succeed
to all of the Escrow Agent’s rights obligations and immunities hereunder without
the execution or filing of any instrument or any further act, deed or conveyance
on the part of the parties hereto, anything herein to the contrary
notwithstanding.


18. Recitals; Not an Amendment.  The Recitals set forth above are hereby
incorporated herein by reference.  This Escrow Agreement is not intended to
amend or supersede any provision of the Agreement.


19. Counterparts.  This Escrow Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties hereto and
delivered to the other.


20. Electronic Delivery.  This Escrow Agreement and any amendments hereto, to
the extent signed and delivered by means of a facsimile machine or other
electronic transmission (including transmission in portable document format by
electronic mail), shall be treated in all manner and respects and for all
purposes as an original agreement and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.   At the request of any party hereto, each other party hereto shall
re-execute original forms hereof and deliver them to all other parties hereto. 
No party hereto shall raise the use of a facsimile machine or other electronic
transmission to deliver a signature, or the fact that any signature was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission, as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.
 
10

--------------------------------------------------------------------------------

 
21. Termination.  This Escrow Agreement shall terminate upon final disbursement
of the Escrow Funds in accordance with the terms hereof.


22. Assignment of Interests.  No assignment of the interest of any of the
parties hereto (other than an assignment pursuant to Section 16(c)) shall be
binding upon the Escrow Agent unless and until written notice of such assignment
shall be filed with and acknowledged by the Escrow Agent.


23. Security Procedure for Funds Transfer.  The Escrow Agent shall confirm each
funds transfer instruction received in the name of a party by means of the
security procedure selected by such party and communicated to the Escrow Agent
in the form of Exhibit A-1 and A-2 attached hereto, which upon receipt by the
Escrow Agent shall become a part of this Escrow Agreement.  Once delivered to
the Escrow Agent, Exhibit A-1 and A-2 may be revised or rescinded only by a
writing signed by an authorized representative of the party.  Such revisions or
rescissions shall be effective only after actual receipt and following such
period of time as may be necessary to afford the Escrow Agent reasonable
opportunity to act on it.  If a revised Exhibit A-1 or A-2 or a rescission of an
existing Exhibit A-1 or A-2 is delivered to the Escrow Agent by an entity that
is a successor-in-interest to a party, such document shall be accompanied by
additional documentation reasonably satisfactory to the Escrow Agent showing
that such entity has succeeded to the rights and responsibilities of the party
under this Escrow Agreement.  The parties understand that the Escrow Agent’s
inability to receive or confirm funds transfer instructions pursuant to the
security procedure selected by such party may result in a delay in accomplishing
such funds transfer, and agree that the Escrow Agent shall not be liable for any
loss caused by any such delay.




[Remainder of Page Intentionally Left Blank.
Signature Page Follows.]
 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.



 
SELLER:
     
THE BANCORP BANK
       
By:
_______________________________
 
Name:
_______________________________
 
Its:
_______________________________
             
BUYER:
     
MILLENNIUM TRUST COMPANY, LLC
       
By:
_______________________________
 
Name:
_______________________________
 
Its:
_______________________________
             
ESCROW AGENT:
       
WILMINGTON TRUST, N.A.,
 
as Escrow Agent
       
By:
   
Name:
Timothy P. Martin
 
Its:
Vice President





 
 
 


[Signature Page to Escrow Agreement]
 
 
 

--------------------------------------------------------------------------------

 
Exhibit C
 


SERVICES AGREEMENT
 
THIS SERVICES AGREEMENT (this "Agreement"), dated as of July 10, 2018 (the
"Effective Date"), is made by and between The Bancorp Bank, a Delaware chartered
commercial bank ("Seller"), and Millennium Trust Company, LLC, an Illinois
limited liability company ("Buyer").  Seller and Buyer are referred to
individually as a "Party" and collectively as the "Parties."
 
RECITALS
 
WHEREAS, Seller is engaged in the business of establishing, pursuant to
agreements with Plan Administrators, individual retirement accounts for
participants of employee benefit plans pursuant to the automatic rollover rules
of Section 401(a)(31)(B) of the Code and Title 29 of the Code of Federal
Regulations Sections 404a-2 and 404a-3, as applicable ("Safe Harbor IRAs"), and
serving as Trustee or custodian of, and providing related services to, such Safe
Harbor IRAs;
 
WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of the date
hereof, by and between Buyer and Seller (the "Purchase Agreement"), Seller has
agreed inter alia to sell, assign and transfer to Buyer the Acquired Assets; and
 
WHEREAS, Seller desires to provide to Buyer and Buyer desires to receive from
Seller certain services in connection with the transactions contemplated by the
Purchase Agreement, upon and subject to the terms and conditions set forth
herein.
 
NOW, THEREFORE, the Parties, in consideration of the mutual covenants contained
herein, and intending to be legally bound, hereby agree as follows:
 
Article 1 - Definitions
 
Capitalized terms used but not otherwise defined herein shall have the same
meanings and definitions as contained and set forth in the Purchase Agreement.
 
Article 2 - Services
 
2.1          Services to be Rendered on Effective Date and Related Matters.
 
(a)          Subject to the terms and conditions set forth herein, Seller agrees
to provide to Buyer certain services (the "Services") as set forth in
Schedules A and B hereto (including the attachments thereto, the "Schedules").
 
(b)          In addition to the Services set forth on the Schedules, Seller
shall, in each case subject to taking all actions required by Section 5.4 of the
Purchase Agreement (relating to consents and approvals):
 
(i)          promptly following the Effective Date, and in any event within
three (3) Business Days thereof, distribute to each Account Holder a copy of
that certain Trustee Resignation Letter and related materials, substantially in
the form set forth in Exhibit A hereto (the "Trustee Resignation
Communications"), pursuant to which inter alia Seller shall resign as Trustee of
each Account effective as of the date provided in the Trustee Resignation
Communications, which shall not be less than thirty (30) days after the
distribution of such Trustee Resignation Communications (the "Trustee
Resignation Date");
 

--------------------------------------------------------------------------------

(ii)          take all steps reasonably requested by Buyer to designate Buyer as
Trustee for all Accounts (other than those Accounts closed, requested to be
closed by their Account Holders or in the process of being remitted by Seller
pursuant to Section 9.2(b)) effective as of the Trustee Resignation Date; and
 
(iii)         during the period commencing on the Effective Date and ending on
the Trustee Resignation Date, provide Buyer on a weekly basis with a written
list setting forth each Account Holder that has closed such Holder's Account.
 
For the avoidance of doubt, the immediately preceding clauses (i) through
(iii) shall constitute "Services" hereunder.
 
(c)          In the event that Seller fails to distribute to any Account Holder
a copy of the Trustee Resignation Communications in accordance with Section
2(b)(i), Buyer shall have the right to send such Trustee Resignation
Communications to such Account Holder on behalf of Seller, and Seller shall
cooperate in all respects with Buyer to make such distribution, including,
without limitation, by providing all information in Seller's possession
regarding such Account Holder that may be necessary for Buyer to make such
distribution.
 
(d)          Seller may provide any Services by causing its Affiliates to
provide such Services, or through any unaffiliated third party vendor who is
either providing such Services as of the Effective Date or who is otherwise
reasonably acceptable to Buyer (a "Vendor").  Seller shall in all cases retain
responsibility for the provision to Buyer of the Services to be performed by its
Affiliates or Vendor.  For the purposes of this Agreement, any Services provided
by a Vendor or an Affiliate of Seller shall be deemed to be and treated as if
Seller had provided the Services directly.
 
(e)          Seller shall not be required to:  (i) perform or cause to be
performed any Service in a manner that would constitute a violation of
Applicable Law or any of the operative Account Agreements; or (ii) hire
additional personnel or acquire additional office space, equipment, software,
office supplies or other materials in order to provide the Services, other than
any equipment, software, or other materials necessary for the normal operation
of Buyer's business that were provided by Seller to Buyer prior to the Effective
Date, if any.
 
2.2          General Provisions Regarding Services.
 
(a)          Standard of Service.  Seller represents, warrants and agrees that
the Services shall be provided in good faith, in accordance with Applicable Law
and, except as specifically provided in the Schedules hereto, in a manner
generally consistent with the historical provision of the Services and with the
same standard of care as historically provided.  Seller agrees to assign
sufficient resources and qualified personnel as are reasonably required to
perform the Services in accordance with the standards set forth in the preceding
sentence.
 
- 2 -

--------------------------------------------------------------------------------

(b)          No Obligation to Use Services; Notice of Termination of Service. 
Buyer shall not be obligated to obtain any of the Services from Seller if Buyer
determines to obtain any of the Services from third parties or its own
Affiliates, or to perform such Services itself.  If Buyer determines not to
continue to use any of the Services, in whole or in part, from Seller, then
Buyer shall provide at least thirty (30) days' advance written notice of its
intent to terminate such Services, specifying the scope and effective date of
termination.  Upon Seller's receipt of notice from Buyer of Buyer's intention to
terminate use of such Services, Buyer has the right to terminate the specified
Service following such (30) day notice period.  Upon transfer of any of the
Services to a third party, such Services shall automatically terminate on the
date of such transfer.  Upon termination of any Service in accordance with this
Section 2.2(b), Seller shall be under no further obligation to provide such
Service.
 
(c)          Additional Services.  Seller shall not be obligated to provide or
cause to be provided any services pursuant to this Agreement to or for the
benefit of Buyer other than the Services provided for in this Agreement, unless
and to the extent mutually agreed upon by the Parties in writing (such agreement
by Seller not to be unreasonably withheld).  If Seller agrees in writing to
provide other services, such other services shall thereafter be included within
the definition of Services and the Parties shall update the Schedules to reflect
these additional services.
 
(d)          Personnel.  Seller shall remain solely responsible for the payment
of all wages and benefits to its employees who are providing Services pursuant
to this Agreement.  This obligation shall include, without limitation,
compliance with applicable federal, state and local tax withholding
requirements, payment of all applicable payroll taxes (including FICA, FUTA and
state unemployment taxes) and provision of workers compensation coverage. 
Seller shall remain solely responsible for actions of its employees, including
obligations of security and confidentiality which are applicable to the
employees of the Seller.
 
(e)          Relationship of the Parties.  The Parties acknowledge and agree
that they are independent contractors in the performance of each and every part
of their obligations under this Agreement and nothing herein shall be construed
to be inconsistent with such status.
 
(f)          Network Connectivity.  Each Party to this Agreement shall be
responsible for establishing its own separate, secure information technology
operating environment and for the payment of any costs associated therewith
(other than to the extent provided as a part of the Services).
 
(g)          Authorization.  Each Party shall provide for proper corporate
authorizations of such Party to be given in order to effect the Services to be
provided under this Agreement.  Except for costs expressly set forth in the
Schedules, each Party, at its own cost, shall be responsible for obtaining any
consents, including third party consents, required to perform its obligations
under this Agreement.
 
- 3 -

--------------------------------------------------------------------------------

Article 3 - Records
 
3.1          Records.  Each Party shall maintain its records regarding the
Services provided hereunder in a complete and accurate manner consistent with
such Party's record retention policies and Applicable Law.
 
3.2          Access to Information.  Each Party shall provide reasonable access,
upon reasonable prior notice, during normal business hours, to the other Party's
employees and all information and materials reasonably requested to support the
provision of the relevant Services hereunder.
 
Article 4 - Deposit Accounts
 
4.1          Account Funds. Seller agrees to continue to serve as a depository
bank for funds held in the Accounts during the period commencing on the
Effective Date and ending on such date as Buyer, in its capacity as Trustee or
custodian of the Accounts, elects to transfer the Account funds from Seller, in
its capacity as a depository bank (the "Conversion Date"). All funds held in the
Accounts will continue to be governed by the respective Account Agreements, as
the same may be amended from time to time, and related disclosures provided to
the Account Holders. Notwithstanding anything to the contrary set forth in this
Article 4, Buyer shall acquire all of Seller's right, title and interest in and
to the Account Agreements as of the Closing. During the period commencing on the
Effective Date and ending on the Conversion Date, Buyer agrees to provide Seller
with copies of any documents reasonably requested by Seller that are necessary
to establish Buyer's custodial relationship over the Accounts. For the avoidance
of doubt, nothing in this Agreement shall preclude Buyer, in its capacity as
Trustee or custodian of the Accounts, from directing Seller to transfer any
Account funds to a successor depository bank.
 
4.2          Account Signer.  Following the Trustee Resignation Date, each of
the persons whose names and signatures appear in Appendix A attached hereto is
hereby authorized to open, add, modify or close any accounts at Seller in which
funds in the Accounts are held, and to sign, on behalf of Buyer, in its capacity
as Trustee or custodian of the Accounts, checks, drafts or other orders for the
payment, transfer or withdrawal of any of the funds held in such accounts. The
authorization contained in the preceding sentence includes transfers of funds to
accounts outside of any accounts Buyer maintains at Seller, in its capacity as a
depository bank.
 
Article 5 - Interest
 
Seller will credit interest to the Accounts in accordance with Seller's interest
rate schedules in effect as of the Effective Date, as may be subsequently
amended in writing by Seller in the ordinary course of business consistent with
past practice.
 
Article 6 - Fees
 
As full compensation for costs fairly incurred in providing the Services
(including, without limitation, out-of-pocket costs), Seller shall retain fifty
percent (50%) of the account fees (the "Account Fees") earned and collected in
the ordinary course of business consistent with past practice from each Account
during the period commencing on the Effective Date and terminating on the
Conversion Date and shall pay the remaining fifty percent (50%) of such Account
Fees to Buyer. Buyer shall not be responsible for any additional costs incurred
by Seller in providing the Services. Commencing on the Effective Date and
terminating on the Trustee Resignation Date, Seller will pay to Buyer an amount
equal to one and four-tenths percent (1.4%) per annum of the balance of the
Accounts, compounded daily for the period.  Commencing on the day after the
Trustee Resignation Date and terminating on the Conversion Date, Seller will pay
to Buyer an amount equal to one and five-tenths percent (1.5%) per annum of the
balance of the Accounts, compounded daily for the period.  Promptly following
the Conversion Date, but in no event more than ten (10) Business Days, Seller
shall pay all amounts due under this Article 6 by wire transfer of immediately
available funds to an account or accounts designated in writing by Buyer.
 
- 4 -

--------------------------------------------------------------------------------

Article 7 - Taxes
 
In the event that the relationship created among the Parties under this
Agreement, or any performance of any Services, or any other aspect of this
relationship, gives rise to any tax or assessment (other than a tax based on or
measured by income, ownership or possession), payable to any federal, state, or
local government or political division thereof, such obligation, regardless of
whether or not it is assessed directly to any Party, shall be the responsibility
of Buyer.
 
Article 8 - Term
 
This Agreement shall commence on the Effective Date and shall terminate and be
of no further force and effect on the earlier of (i) the six (6) month
anniversary of the Effective Date or (ii) the mutual agreement of the Parties;
provided, however, that either Party may extend the term of this Agreement under
subsection (i) above for additional six (6) month terms by providing written
notice to the other Party at least thirty (30) days prior to the end of the
then-current term. Seller shall cooperate with Buyer in good faith to enable
Buyer to exit from the Services at the earliest possible date. Notwithstanding
anything to the contrary set forth in this Agreement, Article 1, Article 8
through Article 12, Schedule B and all Liabilities for due and unpaid amounts
under Article 6 of this Agreement shall survive the termination of this
Agreement.
 
Article 9 - Unclaimed Property
 
9.1          Seller Unclaimed Property Obligations.
 
(a)          Prior to the Trustee Resignation Date, Seller, in its capacity as
the Trustee or custodian of the Accounts, will comply with all obligations under
applicable state unclaimed property Laws, including the timely remittance of any
Account funds that may be considered "unclaimed," that exist or may arise prior
to the Trustee Resignation Date related to the Accounts, whether pursuant to the
unclaimed property audits described in Section 3.7(a) of the Disclosure
Schedules or otherwise.
 
(b)          Prior to the Trustee Resignation Date, Seller shall use
commercially reasonable efforts to identify all Account funds that are subject
to remittance pursuant to the TSG Audit described in Section 3.7(a) of the
Disclosure Schedules and timely remit such funds and close the applicable
Accounts. Seller shall keep Buyer apprised of all Accounts the funds of which
have been identified for remittance pursuant to this Section 9.1(b) and the
status of such remittance prior to the Trustee Resignation Date.
 
- 5 -

--------------------------------------------------------------------------------

9.2          Buyer Unclaimed Property Obligations. Subject to the provisions of
Article 10, following the Trustee Resignation Date, Buyer, in its capacity as
the Trustee or custodian of the Accounts, will be responsible for all
obligations under applicable state unclaimed property Laws, including the timely
remittance of any Account funds that may be considered "unclaimed," that exist
or may arise as of or following the Trustee Resignation Date related to the
Accounts (other than those Accounts closed, requested to be closed by their
Account Holders or in the process of being remitted by Seller pursuant to
Section 9.1(b)) and shall indemnify Seller for any demands made by or on behalf
of any state or regulatory for remittance of any unclaimed Account funds.
Notwithstanding anything to the contrary set forth in Article 10, Buyer shall be
responsible for any penalties, fees or similar charges assessed as a result of
Buyer's failure to timely remit any such unclaimed Account funds in accordance
with the applicable unclaimed property Laws.
 
Article 10 - Indemnification
 
Article VII of the Purchase Agreement shall apply to this Agreement mutatis
mutandis as if set forth herein; provided, however, that nothing in Article 9 or
this Article 10 shall be deemed to limit any of the obligations of Seller to
indemnify, defend and hold harmless the Buyer Indemnitees from and against and
pay or reimburse the Buyer Indemnitees for, any and all Damages incurred,
suffered or sustained by the Buyer Indemnitees arising out of or relating to the
matters set forth in Sections 7.2(i) through Section 7.2(v) of the Purchase
Agreement, including, without limitation, Damages arising from Seller's failure
to comply with any applicable unclaimed property Laws that exist or arise prior
to the Trustee Resignation Date related to the Accounts (and, for the sake of
clarity, Buyer shall have no obligation to indemnify, defend or hold harmless
any Seller Indemnitee with respect thereto).
 
Article 11 - Confidentiality
 
During the term of this Agreement and thereafter, the Parties shall, and shall
instruct their respective representatives to, maintain in confidence and not
disclose the other Party's financial, technical, sales, marketing, development,
personnel, and other information, records, or data, including, without
limitation, customer lists, supplier lists, trade secrets, designs, product
formulations, product specifications or any other proprietary or confidential
information, however recorded or preserved, whether written or oral (any such
information, "Confidential Information").  Each Party shall use the same degree
of care, but no less than reasonable care, to protect the other Party's
Confidential Information as it uses to protect its own Confidential Information
of like nature.  Unless otherwise authorized in any other agreement between the
parties, any Party receiving any Confidential Information of the other Party
(the "Receiving Party") may use such Confidential Information only for the
purposes of fulfilling its obligations under this Agreement (the "Permitted
Purpose").  Any Receiving Party may disclose such Confidential Information only
to its representatives who have a need to know such information for the
Permitted Purpose and who have been advised of the terms of this Article 11 and
the Receiving Party shall be liable for any breach of these confidentiality
provisions by such Persons; provided, however, that any Receiving Party may
disclose such Confidential Information to the extent such Confidential
Information is required to be disclosed by Applicable Law, in which case the
Receiving Party shall promptly notify, to the extent possible, the disclosing
party (the "Disclosing Party"), and take reasonable steps in protecting the
Disclosing Party's rights prior to disclosure, and in which case the Receiving
Party shall only disclose such Confidential Information that it is advised by
its counsel that it is legally bound to disclose under Applicable Law. 
Notwithstanding the foregoing, "Confidential Information" shall not include any
information that the Receiving Party can demonstrate:  (i) was publicly known at
the time of disclosure to it, or has become publicly known through no act of the
Receiving Party or its Representatives in breach of this Article 11; (ii) was
rightfully received from a third party without a duty of confidentiality; or
(iii) was developed by it independently without any reliance on the Confidential
Information.  Upon demand by the Disclosing Party at any time, or upon
expiration or termination of this Agreement with respect to any Service, the
Receiving Party agrees to promptly return or destroy, at the Disclosing Party's
option, all Confidential Information, subject to any obligation under applicable
Law to retain such Confidential Information; provided that any Confidential
Information so retained shall remain subject to the confidentiality obligations
hereunder.  If such Confidential Information is destroyed, an authorized officer
of the Receiving Party shall certify to such destruction in writing.
 
- 6 -

--------------------------------------------------------------------------------

Article 12 - Information Technology
 
This Agreement and the performance of this Agreement shall not affect the
ownership of rights in and to intellectual property, and no Party shall gain, by
virtue of this Agreement, any ownership rights in and to such assets owned by
the other Party or any ownership, license, or other rights in and to such assets
of the other Party. At all times prior to the Conversion Date, Seller and its
Affiliates shall employ commercially reasonable efforts to comply with all
Privacy and Information Security Requirements to protect Personal Data within
its custody or control and require the same of any Vendors or Affiliates that
Process Personal Data on its behalf.
 
Article 13 - Miscellaneous
 
13.1          Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.  Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
13.2          Entire Agreement.  This Agreement, including the Schedules hereto,
and the provisions of the Purchase Agreement that relate to the Services,
constitute the sole and entire agreement of the Parties with respect to the
subject matter contained herein and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter.  In the event of conflict between this Agreement and the
Purchase Agreement relative to the Services, the terms of this Agreement shall
prevail.
 
13.3          Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to any applicable conflicts of law principles. The Parties irrevocably submit to
the exclusive jurisdiction of the courts of the State of Delaware and to the
jurisdiction of the United States District Court for the District of Delaware
over any suit, action or proceeding arising out of or relating to this
Agreement.  To the fullest extent that they may effectively do so under
Applicable Law, the Parties irrevocably waive and agree not to assert, by way of
motion, as a defense or otherwise, any claim that they are not subject to the
jurisdiction of any such court, any objection that they may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.
 
- 7 -

--------------------------------------------------------------------------------

13.4          Amendments.  This Agreement may be amended, modified or
supplemented at any time by the Parties.  This Agreement may be amended only by
an instrument in writing signed on behalf of all of the Parties.
 
13.5          Notices.  All notices, requests and other communications hereunder
to a Party shall be in accordance with the notice provisions set forth in the
Purchase Agreement.
 
13.6          Waivers.  No term or provision of this Agreement may be waived or
modified unless such waiver or modification is in writing and signed by the
Party against whom such waiver or modification is sought to be enforced.
 
13.7          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute an original, and all
of which shall be deemed one and the same agreement.
 
13.8          Compliance with Law.  Each Party shall comply with Applicable Law,
including, without limitation, the Consumer Identification Program under the
U.S.A. Patriot Act of 2001, in connection with this Agreement and the
performance of such Party's obligations hereunder.
 
13.9          Customer Information.  The Parties acknowledge that in the
performance of the Services, Seller, including its employees, officers, and
directors, may have access to information which is considered non-public
personal information ("NPI") under the Gramm-Leach-Bliley Act of 1999 and rules
and regulations adopted pursuant thereto.  Notwithstanding any provision in
Seller's privacy policy or other policies to the contrary, Seller shall not use
or disclose any such NPI for any purpose, including, without limitation,
marketing, except to the extent such NPI is required to be disclosed by
Applicable Law.
 
13.10          No Third-Party Beneficiaries.  Nothing contained in this
Agreement is intended to benefit, or grant or create any right or privilege in
any Person other than the Parties.
 
13.11          Assignability.  This Agreement and rights and obligations
hereunder may not be assigned by a Party without the prior written consent of
the other Party, which consent will not be unreasonably withheld.  Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties and their respective successors
and assigns.  In the event of an assignment, the assignor remains liable for its
obligations under this Agreement.  The provision of any Services by a Seller by
causing its Affiliate or a Vendor to provide such Services in accordance with
Section 2.1(d) shall not be deemed to be an assignment of this Agreement
requiring the consent of Buyer.
 
13.12          Force Majeure.  If Seller is delayed at any time in performing
its obligations under this Agreement and (a) such delay is due to a cause beyond
the Seller's reasonable control, (b) Seller is without fault in causing such
delay, and (c) such delay could not have been prevented by reasonable
precautions and cannot reasonably be circumvented by Seller through the use of
alternate sources, workaround plans or other means, Buyer will extend the time
of completion for a reasonable time provided that Seller continues to use its
commercially reasonable efforts to re-commence performance whenever and to
whatever extent possible without delay.  In addition, to the extent that any
Services are provided by any Vendor as permitted pursuant to this Agreement,
Seller will not be responsible for delays or failures in such performance
resulting from acts of God, strikes, riots, acts of war, terrorism, earthquakes
or other events covered under the "Force Majeure" clause in the applicable
Vendor contract.
 
- 8 -

--------------------------------------------------------------------------------

13.13          Specific Performance.  The Parties hereby acknowledge and agree
that the failure of any party to perform its agreements and covenants hereunder,
including, without limitation, any failure by Seller to take all actions as are
necessary to designate Buyer as Trustee or custodian for all Accounts in
accordance with Section 2(b)(ii), will cause irreparable injury to the other
party, for which damages, even if available, will not be an adequate remedy. 
Accordingly, each Party hereby consents to the issuance of temporary,
preliminary and permanent injunctive relief by the courts referenced in Section
13.3 to compel performance of such Party's obligations, or to prevent breaches
or threatened breaches of this Agreement, and to the granting by the courts
referenced in Section 13.3  of the remedy of specific performance of its
obligations hereunder, without, in any such case, the requirement to post any
bond or other undertaking, in addition to any other rights or remedies available
hereunder or at law or in equity.
 
13.14          Waiver of Jury Trial.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 


[Remainder of Page Intentionally Left Blank]
 
- 9 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Services Agreement to be executed
by one of its duly authorized officers as of the Effective Date.
 
 
SELLER




The Bancorp Bank




By:___________________________________
Name:
Title:




 
BUYER




Millennium Trust Company, LLC




By:___________________________________
Name:
Title:
 
 
 
 



[Services Agreement]
 